EXHIBIT 10.24

LOGO [g77377image001.jpg]

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

SOFTWARE LICENSE AGREEMENT

(“Agreement”)

This Agreement is made effective as of the 30 day of September, 2007, by and
between SAP America, Inc., a Delaware corporation, with offices at 3999 West
Chester Pike, Newtown Square, PA 19073 (“SAP”), and Pacer International, Inc., a
Tennessee corporation, with offices at 2300 Clayton Road, Concord, CA 94520
(“Licensee”).

1. DEFINITIONS.

1.1 “Affiliate” means a legal entity (A) in which Licensee owns, directly or
indirectly, (i) at least fifty percent (50%) of the voting securities or (ii) in
the case of a limited liability company (“LLC”) or limited liability partnership
(“LLP”), (1) owns directly or indirectly at least fifty percent (50%) equity
interest (i.e. [ *1 ]) and (2) possesses the controlling interest [ *2 ] and
Licensee [ *3 ] has the contractual power and right to direct the day to day
management and policies of such entity or (B) other entities as mutually agreed
upon by the parties as listed in Part II of Exhibit B. Any such entity shall be
considered an Affiliate only for such time as Licensee continues to own at least
such equity interest or maintains at least such equity or controlling interest
in such entity or other criteria as agreed upon by the parties for the entities
on Part II of Exhibit B.

1.2 “Business Partner” means an entity that requires access to the Software in
connection with the operation of Licensee’s or its [ *4 ] business, including,
but not limited to, [ *5 ].

1.3 “Documentation” means SAP’s documentation, including SAP’s standard manuals,
[ *6 ] which is part of the Software as defined in Section 1.7 hereof), [ *7 ],
and complete or partial copies of the foregoing, which is delivered to Licensee
under this Agreement or as otherwise generally available to SAP’s licensee base.

1.4 “Modification” means a change to the Software that changes the delivered
source code or an enhancement to the Software that is made using SAP tools
[ *8 ] or utilizing or incorporating SAP Proprietary Information.

1.5 “Named Users” means any combination of users licensed under this Agreement.
[ *9 ]

1.6 “Proprietary Information” means: (i) with respect to SAP and SAP AG (the
licensor of the SAP Proprietary Information to SAP), the Software and
Documentation, any other third-party software licensed with or as part of the
Software, benchmark results, manuals, program listings, data structures, flow
charts, logic diagrams, functional specifications; (ii) with respect to SAP and
SAP AG, the concepts, techniques, ideas, and know-how embodied and expressed in
the Software; (iii) with respect to both parties, information reasonably
identifiable as the confidential and proprietary information of SAP or Licensee
or their licensors; and (iv) with respect to Licensee, (1) non-public
information relating to Licensee’s technology, products, business plans,
promotional and marketing activities, finances and other business affairs;
(2) third party information that Licensee is obligated to keep confidential;
(3) data of or with respect to employees of Licensee or its Affiliates; and
(4) all supplier and customer and supplier and customer transactional
information. Proprietary Information does not include any part of the SAP or
Licensee Proprietary Information which: (a) is or becomes publicly available
through no act or failure of the other party; or (b) was or is rightfully
acquired without obligation of confidence by the other party from a source other
than the disclosing party prior to receipt from the disclosing party; or (c) can
be shown by documentation to have been independently developed by the receiving
party without reference to any Proprietary Information of the other party.

1.7 “Software” means (i) all software, which may be in [ *10 ] as delivered
[ *11 ] specified in agreed upon Appendices hereto, developed by or for SAP
and/or SAP AG and delivered to Licensee hereunder; (ii) any new releases thereof
made generally available [ *12 ] as Licensee is then receiving from SAP; and
(iii) any complete or partial copies of any of the foregoing.

1.8 “Territory” means the United States of America [ *13 ]. Named Users may be
located outside the Territory, except in those countries to which export of the
SAP Confidential Information is restricted by U.S. export control laws.

1.9 “Use” means to activate the processing capabilities of the Software, load,
execute, access, employ the Software, or display [ *14 ] information resulting
from such capabilities.

2. LICENSE GRANT.

2.1 License.

(a) SAP grants Licensee a non-exclusive, perpetual (unless terminated in
accordance with Section 5 herein) license to Use the Software, Documentation,
other SAP Proprietary Information, at specified site(s) within the Territory to
run Licensee’s internal business operations and to provide internal training and
testing for such internal business operations and as further set forth in
Appendices hereto. This license does not permit Licensee to use the SAP
Proprietary Information to provide business process outsourcing, service bureau
applications, third party training or similar services to third parties.
Business Partners may have screen and other access to the Software solely in
conjunction with Licensee’s Use and may not Use the Software to run any of their
business operations separate from their business interaction with Licensee.

 

SAP CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

(b) Licensee agrees to install the Software only on hardware [ *15 ] identified
by Licensee pursuant to this Agreement that has been previously approved by SAP
in writing or otherwise officially made known to the public as appropriate for
Use or interoperation with the Software or otherwise set forth in the
Documentation (the “Designated Unit”). Except as otherwise provided in the
Appendix applicable to the Software, any individuals that Use the Software
including employees or agents of Affiliates and Business Partners, must be
licensed as Named Users. Use may occur by way of an interface delivered with or
as a part of the Software, a Licensee or third-party interface, or another
intermediary system.

(c) Provided Licensee does not exceed the number of Named Users licensed
hereunder, Licensee may transfer the Software from one Designated Unit to
another, or may add additional Designated Units [ *16 ] additional license fee,
and shall provide written notice to SAP within [ *17 ] business days of such
installation. Licensee shall be responsible for the cost of any migration tools,
third-party database costs or third-party software required for the new or
additional Designated Unit(s). In the event of a transfer from one Designated
Unit to another, the Software must be promptly deleted in their entirety from
the Designated Unit no longer in use and from each back-up copy for that
Designated Unit.

2.2 Affiliate Use. The Affiliates identified in Exhibit B may Use the Software
provided a breach by any such Affiliate shall be considered a breach by Licensee
hereunder. Affiliates listed on Exhibit B may Use the Software. In the event an
Affiliate is not listed on Exhibit B, Affiliates may Use the Software provided
that: (i) in the event the Affiliate uses a copy of the Software, each such
Affiliate agrees to be bound by the terms herein in the form of Exhibit A
attached hereto prior to delivery of the Software copy; and (ii) a breach of
such Exhibit by Affiliate shall be considered a breach by Licensee hereunder.
Exhibit B may be amended (a) by Licensee to remove an Affiliate by notice to
SAP; (b) by Licensee to add an Affiliate described by clause (A) of the
definition of “Affiliate” by notice to SAP and (c) by written agreement of the
parties to add as an Affiliate any entity not described by clause (A) of the
definition of “Affiliate”.

2.3 Delivery of Software and Maintenance.

(a) The Software [ *18 ], and the Documentation, shall be delivered as specified
in Appendices hereto. SAP will use commercially reasonable efforts to cooperate
with Licensee’s request to deliver SAP Software and Support by making it
available for download or other electronic transmission to Licensee’s location
in: Concord, California. Notwithstanding the foregoing, in the event Licensee
requests physical delivery of the Software, the parties agree to amend this
Agreement to reflect Licensee’s delivery preference and SAP shall promptly so
deliver the Software to a Licensee location within the Territory designated by
Licensee in writing.

(b) Licensee will defend and indemnify SAP for any Taxes, penalties and related
interest (excluding taxes based on SAP’s income or upon its property) should
such taxes result from the license of the Software and provision of Maintenance,
as SAP makes no representations regarding the taxability of such transaction but
is simply complying with Licensee’s request. Licensee agrees that, in the event
any physical delivery of Software or Maintenance should occur, such delivery
shall be rejected by Licensee if Licensee has not requested the same. Licensee
additionally acknowledges that should any Software or Maintenance be unavailable
electronically, and unless Licensee requests physical delivery, then a delay in
receipt of such Software or Maintenance deliverable may extend until electronic
delivery is available or until SAP and Licensee agree contractually on another
form of delivery, as provided in Section 2.3(a) above.

2.4 Archival Copy; Restriction on Copies; Legends to be Reproduced.

(a) Licensee may make one copy of the Software for archival purposes, one copy
for each Designated Unit and such number of backup copies of the Software as are
consistent with Licensee’s normal periodic backup and recovery procedures.
Licensee shall maintain a log of the number and location of all originals and
copies of the Software. [ *19 ]

(b) Licensee shall include, and shall under no circumstances remove, SAP’s and
its licensors’ copyright, trademark, service mark, and other proprietary notices
on any complete or partial copies of the Software, Documentation or SAP
Proprietary Information in the same form and location as the notice appears on
the original work. The inclusion of a copyright notice on any portion of the
Software, Documentation or SAP Proprietary Information shall not cause or be
construed to cause it to be a published work.

2.5 Outsourcing. Licensee may permit the services providers to be identified by
executing the Confidentiality Agreement in the form attached as Exhibit C, to
have a copy and to operate the Software solely for the purpose of providing
facility, systems, or disaster recovery services to Licensee in connection with
the business of Licensee for which the Software is herein licensed provided:
(i) SAP, Licensee, and each such services provider execute the Confidentiality
Agreement in the form attached as Exhibit C prior to such access; (ii) all
employees of such services provider authorized to access the Software shall be
considered Named Users; (iii) such services provider shall be permitted to Use
the Software solely to perform the services required by Licensee in connection
with Licensee’s operation of its business as set forth herein, (including in the
case of a disaster recovery vendor, to provide disaster recovery services);
(iv) under no circumstances may such services provider Use the Software to
operate or provide processing services to any other party, or in connection with
such services provider’s own business operations; (v) Licensee shall be
responsible for any additional Software, migration tools, or third party
software needed to effect such transition; and (vi) Licensee expressly agrees to
indemnify SAP, its officers, employees, agents and subcontractors from and
against all claims, liabilities, losses, damages and costs (including reasonable
attorney fees) suffered by SAP arising from a breach by the services provider of
the conditions of this Agreement or the Confidentiality Agreement.

 

2

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

3. VERIFICATION. Upon SAP’s reasonable request [ *20 ] Licensee shall deliver to
SAP a report, as defined by SAP, and produced by the Software evidencing
Licensee’s usage of the Software licensed under this Agreement. In the event an
audit reveals Licensee’s non-compliance with the terms of the Agreement, SAP
shall be permitted to perform a re-audit [ *21 ]. Should Licensee fail to
produce such report within the period reasonably defined in SAP’s request, SAP
(or its authorized representative) reserves the right to access Licensee’s
Software installation(s) upon [ *22 ] prior written notice during normal
business hours and subject to any restrictions imposed by Licensee’s reasonable
access and other information technology security policies to generate a usage
report and Licensee shall pay SAP’s reasonable costs of generating such report.
Such reports shall be maintained by Licensee and generated using reporting
software either embedded in the Software or provided by SAP for the purpose of
Licensee generating reports in accordance with this provision. In the event an
onsite or electronic audit reveals that Licensee underpaid License and/or
applicable Support Fees to SAP, SAP will so notify Licensee of the underpayment
[ *23 ]. Licensee shall pay such underpaid fees based upon the prices and
conditions set forth in this Agreement and the applicable Appendix, or if not so
set forth herein or therein, on SAP’s list of prices and conditions[ *24 ].

4. PRICE AND PAYMENT.

4.1 License Fees. Licensee shall pay to SAP license fees for the Software and
applicable Support fees [ *25 ] such level of support as Licensee is then
receiving from SAP) on the terms and conditions in Appendices hereto. Fees for
Services will be paid as set forth in the Professional Services Schedule hereto.
Any [ *26 ] fees not paid when due shall accrue interest at the rate of [ *27 ]
per annum, but not to exceed the maximum amount as allowed by law.

4.2 Taxes. Fees and other charges described in this Agreement, or in SAP’s most
recent list of prices and conditions, do not include federal, state or local
sales, foreign withholding, use, property, excise, service, or similar [ *28 ]
taxes (“Tax(es)”) now or hereafter levied, all of which shall be for Licensee’s
account. Taxes shall not include taxes on SAP’s income or on its property. With
respect to state/local sales tax, direct pay permits or valid tax-exempt
certificates must be provided to SAP prior to the execution of this Agreement.
If SAP is required to pay Taxes, Licensee shall reimburse SAP for such amounts.
[ *29 ]

SAP shall contact Licensee during the course of its audits conducted by the tax
authorities to determine whether Licensee has already been audited for the same
periods, has been assessed taxes or has self-assessed taxes on the same
transactions. SAP shall supply Licensee with information and documents as
Licensee may reasonably request in regard to the tax authorities’ potential
assessments of Licensee’s transactions. Licensee’s responses and any supporting
documentation will be timely presented to the tax authorities. Licensee hereby
agrees to indemnify SAP for any Taxes and related costs, interest and penalties
paid or payable by SAP.

5. TERM.

5.1. Term. This Agreement and the license granted hereunder shall become
effective as of the date first set forth above and shall continue in effect
thereafter unless terminated upon the earliest to occur of the following:
(i) thirty (30) days after Licensee gives SAP written notice of Licensee’s
desire to terminate this Agreement, for any reason, but only after payment of
all License and applicable Support Fees then due and owing; (ii) [ *30 ] days
after either party gives notice of the other party’s material breach of any
provision of the Agreement (other than a party’s breach of its obligations under
Sections [ *31 ] including more than [ *32 ] days delinquency in Licensee’s
payment of any [ *33 ] money due hereunder, unless such party has cured such
breach during such [ *34 ] day period or if such breach is not [ *35 ] cured
within such [ *36 ] day period, [ *37 ]; or (iii) [ *38 ] days after a party
gives the other party notice of such other party’s material breach of Section
[ *39 ] which is not cured in such [ *40 ] day period or otherwise such longer
period as reasonably agreed upon by the parties in good faith; or (iv) by
written notice with immediate effect by a party upon the existence of any one or
more of the following circumstances, uncorrected for more than [ *41 ] days:
entry of an order for relief under Title 11 of the United States Code as to the
other party; the making by the other party of a general assignment for the
benefit of creditors; the appointment of a general receiver or trustee in
bankruptcy of the other party’s business or property; or action by the other
party under any state insolvency or similar law for the purpose of its
bankruptcy, reorganization, or liquidation. [ *42 ] With respect to (iii) above,
this Agreement shall not be terminable in the event a party has filed for
bankruptcy under Chapter 11 of Title 11 of the U.S. Code, and provides adequate
written assurances to the other party within thirty (30) days of such filing of
such party’s willingness and ability to cure any default and continue to perform
its obligations pursuant to the terms and conditions of this Agreement.

5.2 End of Term Duties. Upon [ *43 ]. Upon any termination hereunder, Licensee
and its Affiliates shall immediately cease Use of all SAP Proprietary
Information. Within thirty (30) days after any termination, Licensee shall
deliver to SAP or destroy all copies of the SAP Proprietary Information in every
form. Licensee agrees to certify in writing to SAP that it and each of its
Affiliates has performed the foregoing. Sections 4, 6, 7.2, 7.6, 8, 9, 11.4,
11.5 and 11.6 shall survive such termination. In the event of any termination
hereunder, Licensee shall not be entitled to any refund of any payments made by
Licensee[ *44 ]. Within thirty (30) days after any termination, SAP shall return
the Licensee Proprietary Information to Licensee.

6. PROPRIETARY RIGHTS.

6.1 Protection of Proprietary Information. Except as provided herein, Licensee
shall not copy, translate, disassemble, or decompile, nor create or attempt to
create, by reverse engineering or otherwise, the source code from the object
code of the Software. Except for the rights set forth below, Licensee is not
permitted to make derivative works of the Software and ownership of any
unauthorized derivative works shall vest in SAP. SAP and Licensee agree to take
all reasonable steps and the same protective precautions to protect the
Proprietary Information of the other party hereto from disclosure to third
parties as with its own proprietary and confidential information, and each party
will use the other party’s Proprietary Information solely as reasonably
necessary for

 

3

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

such party to perform its obligations and exercise its rights as contemplated
hereunder. The receiving party will take commercially reasonable measures to
avoid disclosure, dissemination or unauthorized use of the disclosing party’s
Proprietary Information. The parties acknowledge that the disclosing party’s
Proprietary Information may constitute material non-public information under
U.S. securities laws and regulations, and each party agrees that it will not
transact in securities of the other party based on any such Proprietary
Information in violation of any applicable securities laws. Neither party shall,
without the other party’s prior written consent, disclose any of the Proprietary
Information of the other party to any person, except to its bona fide employees,
officers, directors, or third parties whose access is necessary to enable such
party to exercise its rights or fulfill its obligations hereunder. Each party
agrees that prior to disclosing any Proprietary Information of the other party
to any third party, it will obtain from that third party a written
acknowledgment that such third party will be bound by the same terms as
specified in this Section 6 with respect to the Proprietary Information. The
receiving party may disclose Proprietary Information of the other party as
required to comply with binding orders of governmental entities that have
jurisdiction over it or as otherwise required by law (e.g., disclosure
obligations to any securities regulatory agency or stock agency), provided that
the receiving party (i) gives the disclosing party reasonable written notice to
allow the disclosing party to seek a protective order or other appropriate
remedy (except to the extent that the receiving party’s compliance with the
foregoing would cause it to violate a court order or other legal requirement),
(ii) discloses only such information as is required by the governmental entity
or otherwise required by Law, and (iii) uses commercially reasonable efforts to
obtain confidential treatment for any Proprietary Information so disclosed.

6.2 Modifications.

(a) Licensee may make Modifications to the Software, other than third party
software, for Use on the Designated Unit(s) under the terms set forth in this
Section. Licensee shall register all Modifications to the Software with SAP
prior to making such Modifications. Licensee agrees to insert in all copies of
the Software as modified all copyright, trade secret, or other notices thereon
or therein as SAP may from time to time direct.

(b) [ *45 ]

(c) In the event SAP develops either independently, or jointly with Licensee,
any Modification to the licensed Software, such Modification and all rights
associated therewith will be the exclusive property of SAP and SAP AG, and
Licensee will not grant, either expressly or impliedly, any rights, title,
interest, or licenses to such Modifications to any third party. [ *46 ] Licensee
agrees to assign all right, title and interest in and to jointly developed
Modifications to SAP. Licensee agrees to execute, acknowledge and deliver to SAP
all documents and do all things necessary[ *47 ] to enable SAP to obtain and
secure such Modifications throughout the world. Licensee agrees to secure the
necessary rights and obligations from relevant employees, or third parties in
order to satisfy the above obligations.

(d) The parties hereto agree that the granting of any rights, title, or interest
to Licensee in any Modification shall not be construed by the parties hereto,
any court of law or equity, or any arbitration panel to mean that SAP has
granted or given up any rights, title, or interest in or to the SAP Proprietary
Information.

(e) Except for enforcement of its rights under this Agreement or enforcement of
its own intellectual property rights, Licensee agrees not to take any action
that would limit SAP’s independent development, sale, assignment, licensing or
use of SAP’s own Software or SAP’s own independently developed Modifications
thereto.

7. WARRANTIES.

7.1 [ *48 ] Warranty. SAP warrants that the Software will materially conform to
the functional specifications contained in the Documentation [ *49 ], for
[ *50 ] months following delivery. The warranty shall not apply: (i) if the
Software is not used in accordance with the Documentation; or (ii) if the defect
is caused by a Modification, Licensee, third-party software [ *51 ], or by a
third party database [ *52 ] Without limiting the foregoing, SAP does not
warrant that the Software will operate uninterrupted or that it will be free
from minor defects or errors that do not materially affect such performance, or
that the applications contained in the Software are designed to meet all of
Licensee’s business requirements.

7.2 Supplemental Warranties. SAP represents that (i) it or its licensors own the
Proprietary Information licensed by SAP hereunder, including all intellectual
property rights therein, and that SAP has all rights from its licensors
necessary to license, in accordance with the terms of this Agreement, such
Proprietary Information to Licensee; and (ii) SAP’s Services shall be performed
consistent with generally accepted industry standards.

7.3 General Warranty. SAP warrants that: (i) it is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, and it has the corporate power and has all necessary licenses,
rights and authorities to grant the License and perform its obligations under
this Agreement, including all Schedules and Appendices, (ii) the execution of
this Agreement and the performance of its obligations hereunder will not result
in any violation or default of or conflict with (a) its Certificate or Articles
of Incorporation or Bylaws, or (b) the provisions of any other agreement to
which it is a party or by which it is bound and (iii) it has performed all
corporate actions and received all corporate authorizations necessary, if any,
to execute and deliver this Agreement and to perform its obligations hereunder.
SAP further warrants that it shall use commercially reasonable efforts to comply
with all applicable laws, judgments or regulations of any governmental
authority.

7.4 No Virus. SAP warrants and represents that it has taken reasonable steps to
ensure that Software is free from Computer Virus at the time of delivery.
“Computer Virus” is defined as a computer program attached to or a section of
code hidden within the Software that performs a function unauthorized by
Software published documentation which adversely affects Licensee’s computer
systems or the Software itself.

7.5 No Disabling Code. SAP warrants and represents that it has taken reasonable
steps to test the Software for Disabling Code (as defined herein) and to the
best of its knowledge, the Software is free of Disabling Code as of the date of
delivery by SAP. “Disabling Code” is defined as computer instructions that
alter, destroy or inhibit the licensed Software and/or Licensee’s processing
environment, including but not limited to other program’s data storage and
computer libraries, programs that self-replicate without manual intervention,
instructions programmed to activate at a predetermined time upon a specified
event, and/or programs purporting to do a meaningful function but designed for a
different function.

 

4

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

7.6 Express Disclaimer. [ *53 ] SAP AND ITS LICENSORS DISCLAIM ALL OTHER
WARRANTIES EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE EXCEPT TO THE
EXTENT THAT ANY WARRANTIES IMPLIED BY LAW CANNOT BE VALIDLY WAIVED.

8. INDEMNIFICATION.

8.1 Indemnification of Licensee. SAP shall defend, indemnify and hold harmless
Licensee [ *54 ] against all claims, liabilities, and costs, including
reasonable attorneys’ fees, reasonably incurred in the [ *55 ] defense [ *56 ]
of any claim brought against Licensee in the Territory by third parties alleging
that Licensee’s Use of the Software and Documentation infringes or
misappropriates (i) any patent of the United States [ *57 ]; or (ii) a
copyright; (iii) trade secret rights or (iv) other proprietary right of any
third party, provided that: such indemnity shall not apply if the alleged
infringement results from Use of the Software in conjunction with any other
[ *58 ], an apparatus other than a Designated Unit, or unlicensed activities by
Licensee. Licensee will promptly notify SAP in writing of any such claim and
permit SAP to control fully the defense of such claim [ *59 ] any settlement of
such claim as long as such settlement shall not include a financial obligation
on Licensee [ *60 ]. Licensee shall cooperate fully in the defense of such claim
and may appear, at its own expense, through counsel reasonably acceptable to
SAP. SAP may settle any claim on a basis requiring SAP to substitute for the
Software and Documentation alternative substantially equivalent non-infringing
programs and supporting documentation. Licensee shall not undertake any action
in response to any infringement or alleged infringement of the Software and
Documentation [ *61 ].

In the event that any preliminary injunction, temporary restraining order or
final injunction shall be obtained in the Territory, SAP shall, at its sole
option, either:

(a) obtain the right for continued use of the infringing Software and
Documentation; or

(b) modify the infringing Software and Documentation to avoid such infringement
while obtaining at least equivalent functionality; or

(c) substitute for the Software and Documentation alternative equivalent
software and supporting documentation; or

(d) provide a refund to Licensee of paid license fees for that part of the
Software under claim of infringement[ *62 ]. All such refunds shall be
depreciated on a [ *63 ], with such depreciation beginning [ *64 ] following the
initial delivery of the Software under claim of infringement.

For clarity, SAP shall first attempt to perform the actions set forth in clauses
(a), (b) and (c), and only if such actions are not feasible despite SAP’s
commercially reasonable best efforts shall SAP perform the actions set forth in
clause (d), in accordance with the above terms.

8.2 THE PROVISIONS OF THIS SECTION 8 STATE THE SOLE, EXCLUSIVE, AND ENTIRE
LIABILITY OF SAP AND ITS LICENSORS TO LICENSEE, AND IS LICENSEE’S SOLE REMEDY,
WITH RESPECT TO THE INFRINGEMENT OF THIRD-PARTY INTELLECTUAL PROPERTY RIGHTS BY
SAP.

9. LIMITATIONS OF LIABILITY.

9.1 Licensee’s Remedies. Except for: (i) unauthorized use or disclosure of
Licensee’s Proprietary Information, or (ii) SAP indemnification requirements
under Section 8.1 herein, or (iii) SAP’s violation of Section 10 herein,
Licensee’s sole and exclusive remedies for any damages or loss in any way
connected with the operation or functional characteristics of the Software
furnished by SAP and its licensors, whether due to SAP’s negligence or breach of
any other duty, shall be, at SAP’s option: (i) to bring the performance of the
Software into material compliance with the functional specifications or to the
characteristics of the warranty set forth in Section 7.1, as the case may be;
(ii) re-perform Support or (iii) return of an appropriate portion of any payment
[ *65 ] made by Licensee with respect to the applicable portion of the Software
(together with any prepaid but unearned [ *66 ] Support [ *67 ] Fees therefor).

9.2 Not Responsible. SAP will not be responsible under this Agreement (i) if the
Software is not used in accordance with the Documentation; or (ii) if a defect
in the Software is caused by Licensee, a Modification [ *68 ] third-party
software, or third party database [ *69 ] SAP AND ITS LICENSORS SHALL NOT BE
LIABLE FOR ANY CLAIMS OR DAMAGES ARISING FROM INHERENTLY DANGEROUS USE OF THE
SOFTWARE AND/OR THIRD PARTY SOFTWARE LICENSED HEREUNDER.

9.3 Limitation of Liability.

(a) ANYTHING TO THE CONTRARY HEREIN NOTWITHSTANDING, EXCEPT FOR (I) DAMAGES
RESULTING FROM UNAUTHORIZED USE OR DISCLOSURE OF PROPRIETARY INFORMATION,
[ *70 ] UNDER NO CIRCUMSTANCES SHALL SAP, ITS LICENSORS OR LICENSEE BE LIABLE TO
EACH OTHER OR ANY OTHER PERSON OR ENTITY FOR AN AMOUNT OF DAMAGES IN EXCESS OF
[ *71 ] OR BE LIABLE IN ANY AMOUNT FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR
INDIRECT DAMAGES, LOSS OF GOOD WILL OR BUSINESS PROFITS, WORK STOPPAGE, DATA
LOSS, COMPUTER FAILURE OR MALFUNCTION, OR EXEMPLARY OR PUNITIVE DAMAGES.

(b) The foregoing limitation of liability on direct damages only does not apply
to damages arising out of personal injury or death caused by the negligence or
willful misconduct of SAP. In addition, the foregoing limitation of liability on
direct damages only does not apply to damages arising out of tangible property
damage caused by the negligence or willful misconduct of SAP up to [ *72 ].

 

5

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

9.4 Severability of Actions. SUBJECT TO THE TERMS OF THIS AGREEMENT, IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF THIS AGREEMENT
WHICH PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES, OR
EXCLUSION OF DAMAGES IS INTENDED BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT
OF ANY OTHER PROVISION AND TO BE ENFORCED AS SUCH.

9.5 Coordination of Provisions. The limitation of liability and remedies
provisions contained in this Section 9 shall not apply to Services provided
pursuant to either the Professional Services Schedule to this Agreement (“PSS”)
or a statement of work issued pursuant to the PSS; the limitation of liability
and available remedies for such Services shall be as set forth in the PSS.
Furthermore, in each instance in which provisions of the PSS contradict or are
inconsistent with the provisions of this Agreement, the provisions of the PSS
shall prevail and govern. Additionally, in each instance in which provisions of
a statement of work contradict or are inconsistent with the provisions of the
PSS, the provisions of the statement of work shall prevail and govern.

10. ASSIGNMENT.

10.1 In General. Neither party may, without the other party’s prior written
consent, which shall not be unreasonably withheld or delayed, assign, pledge, or
otherwise transfer this Agreement, or any of its rights or obligations under
this Agreement, or the other party’s Proprietary Information, to any party.
Notwithstanding the foregoing, Licensee shall have the right to assign this
Agreement and its rights to SAP’s Proprietary Information [ *73 ] to any United
States headquartered entity [ *74 ] which is not a Competitor of SAP and which
acquires all or substantially all of Licensee’s operating assets, or, in the
event Licensee is merged or reorganized pursuant to any plan of merger or
reorganization, subject to the condition that Licensee provides SAP with: (1) a
statement, signed on behalf of the Assignee, that such Assignee agrees to abide
by the terms of this Agreement; (2) evidence, satisfactory to SAP, of such
Assignee’s corporate authority to enter into this Agreement; and (3) a copy of
the Assignee’s most current audited financial statements, prepared in accordance
with generally accepted accounting principals consistently applied, showing that
such Assignee has a minimum net worth sufficient to allow Assignee to perform
its obligations under this Agreement; provided, however, that an Assignee with a
net worth equal to or greater than Licensee’s net worth as of the Effective Date
of this Agreement shall be deemed to be sufficient to allow such Assignee to
perform its obligations hereunder. [ *75 ] SAP may assign this to Agreement to
its affiliates [ *76 ]. A “Competitor” of SAP is an entity whose primary
business is marketing and licensing computer software equivalent to the computer
software marketed and licensed by SAP.

10.2 Departing Business Units. Should Licensee, from time to time, sell or
otherwise transfer the assets or equity ownership of any Licensee division,
Affiliate or business unit (all jointly hereafter referred to as “Business
Unit”) and such Business Unit ceases to be otherwise eligible hereunder to Use
the Software as Licensee or as an Affiliate, and as part of such transfer
Licensee agrees to provide transitional services to the Business Unit in
connection with the transfer of such Business Unit, including the use of
Software by Licensee for such Business Unit, then Licensee shall have the right
to do so for a period of [ *77 ] as if such Business Unit were still part of
Licensee or an Affiliate, as the case may be. If Licensee, as part of any
agreement with such Business Unit, is required to provide such services for a
period beyond [ *78 ], then Licensee shall have the right to so provide such
services for up to [ *79 ] subject to a mutually agreed upon payment to SAP.
Upon Licensee no longer providing services to such Business Unit pursuant to
this provision, SAP agrees that SAP will offer to license the Software to such
Business Unit on SAP’s then current prices [ *80 ] in effect.

10.3 Bankruptcy. Except for any trademarks contained therein, the parties agree
that the licenses granted hereunder are of intellectual property (as defined in
11 U.S.C. §101(35A). In the event of an entry of an order for relief under Title
11, United States Code, as to Licensee, the trustee may elect, pursuant to 11
U.S.C. §365(b) or, if rejected by the trustee, Licensee may elect, pursuant to
11 U.S.C. §365(n), to continue Licensee’s rights under the Agreement following
notice and assumption of Licensee’s obligations hereunder. [ *81 ] However,
nothing in this Section 10.3 shall be construed to be consent by SAP required
for any assignment of this Agreement by the trustee or Licensee in a proceeding
under Title 11, United States Code.

10.4 Assignment of Software as Part of Transfer. Upon (i) a sale or transfer of
assets or equity ownership of any Business Unit permitted hereunder, (ii) the
voluntary end or expiration of the transitional period described above, and
(iii) such Business Unit subsequently entering into a separate SAP license
agreement, Licensee may assign the applicable Software licenses (entirely
[ *82 ]; but specifically excluding licenses for third party software and/or
third party database) and license to such Business Unit any Modifications
[ *83 ] (as defined in this Agreement) accessed as part of transitional services
for such Business Unit (collectively, the “Transferred Software”), provided that
[ *84 ]. Upon the occurrence of the foregoing, Licensee’s rights to the Software
licenses included within Terminated Software shall immediately cease and the
parties hereto shall mutually execute an amendment to the Agreement
memorializing the termination of the applicable Software licenses, and
associated Maintenance Fees. [ *85 ]

11. GENERAL PROVISIONS.

11.1 Severability. It is the intent of the parties that in case any one or more
of the provisions contained in this Agreement shall be held to be invalid or
unenforceable in any respect, such invalidity or unenforceability shall not
affect the other provisions of this Agreement, and this Agreement shall be
construed as if such invalid or unenforceable provision had never been contained
herein.

11.2 No Waiver. If either party should waive any breach of any provision of this
Agreement, it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision hereof.

11.3 Counterparts. This Agreement and any amendments, appendices, schedules and
exhibits hereto, may be executed (if required) in multiple counterparts, and
each such counterpart shall have the same force and effect as an original and
shall constitute an effective, binding agreement on the part of each of the
undersigned. Photocopies, facsimiles and all other electronic versions of any
such documents shall be deemed originals for all purposes.

 

6

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

11.4 Export Control Notice. The Software, Documentation and Proprietary
Information are being released or transferred to Licensee in the United States
and are therefore subject to the U.S. export control laws. Licensee acknowledges
its obligation to ensure that its exports from the United States are in
compliance with the U.S. export control laws. Licensee shall also be responsible
for complying with all applicable governmental regulations of any foreign
countries with respect to the use of the Proprietary Information by its
Subsidiaries outside of the United States. Licensee agrees that it will not
submit the Software to any government agency for licensing consideration or
other regulatory approval without the prior written consent of SAP.

11.5 Confidential Terms and Conditions. Neither party shall disclose the terms
and conditions of this Agreement or the pricing contained therein to any third
party except as required by applicable law, rule, or regulation. Provided,
however, that either party may disclose such terms, conditions or pricing to
legal, accounting and professional advisors bound by formal ethical or fiduciary
duties requiring such advisors to treat, hold and maintain such information in
accordance with the terms and conditions of this Agreement. Except as set forth
in Appendices, neither party shall use the name of the other party in publicity,
advertising, or similar activity, without the prior written consent of the
other.

11.6 Governing Law. This Agreement shall be governed by and construed under the
Commonwealth of Pennsylvania law without reference to its conflicts of law
principles. In the event of any conflicts between foreign law, rules, and
regulations, and United States of America law, rules, and regulations, United
States of America law, rules, and regulations shall prevail and govern. The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to this agreement. The Uniform Computer Information Transactions Act
as enacted shall not apply. Process may be served on either party by U.S. Mail,
postage prepaid, certified or registered, return receipt requested, or by such
other method as is authorized by applicable law or court rule.

11.7 Notices. All notices or reports which are required or may be given pursuant
to this Agreement shall be in writing and shall be delivered to the respective
executive offices of SAP and Licensee at the addresses first set forth above.
All such notices or reports shall be deemed to have been delivered (i) in the
case of personal delivery, on the date of such delivery, (ii) in the case of
delivery by nationally-recognized, overnight courier, on the next business day
where sent following dispatch, and (iii) in the case of mailing, on the fourth
business day where sent after such mailing. In this Agreement, the term
“business day” means, as to any location, any day that is not a Saturday, a
Sunday or a day on which banking institutions in such location are authorized or
required to be closed. Either party may change its address(es) for notices by
notice to the other party given consistent with this Section 11.7.

11.8 Force Majeure. Any delay or nonperformance of any provision of this
Agreement (other than for the payment of amounts due hereunder) caused by
conditions beyond the reasonable control of the performing party shall not
constitute a breach of this Agreement, and the time for performance of such
provision, if any, shall be deemed to be extended for a period equal to the
duration of the conditions preventing performance; provided the party claiming
force majeure (a) promptly [ *86 ] notifies the other party of the event,
(b) takes all reasonably diligent steps to reduce and overcome the event’s
impact and (c) immediately resumes performance when the event ends. The
foregoing, however, will not excuse SAP from meeting any service and disaster
response and recovery times set forth in any support schedule or Appendix.

11.9 Entire Agreement. This Agreement and each Schedule and Appendix hereto
constitute the complete and exclusive statement of the agreement between SAP and
Licensee, and all previous representations, discussions, and writings are merged
in, and superseded by, this Agreement. This Agreement may be modified only by a
writing signed by both parties. This Agreement and each Appendix hereto shall
prevail over any additional, conflicting, or inconsistent terms and conditions
which may appear on any purchase order or other document furnished by Licensee
to SAP or by SAP to Licensee.

11.10 Licensee Policies. SAP represents that it has received and such SAP
Consultants shall abide by Licensee’s reasonable policies governing passwords,
acceptable use, code of ethics, access controls and systems security policies,
safety, workplace conduct and no smoking policies (the “Licensee Policies”),
which may be updated from time to time. In the event there are material changes
to such Licensee Policies, Licensee agrees to provide SAP with updated copies
prior to any engagement of SAP Consultants. SAP agrees, and agrees to cause each
service team member, to report immediately to Licensee’s project manager any
information that it may learn concerning a violation of any of the Licensee
Policies or of any law. SAP shall, and shall cause all employees and contractors
to comply with all applicable laws and Licensee Policies.

11.11 Controls Summary. Subject to a mutually agreeable Statement of Work and
related terms, including fees, upon request by Licensee, SAP agrees reasonably
to cooperate with Licensee in complying with the Sarbanes-Oxley Act of 2002, as
amended, and related laws, rules and regulations, in preparing a Controls
Summary. As used herein a “Controls Summary” is a document that addresses how
the Software incorporates controls and procedures: (i) to support accuracy and
completeness of transaction processing, authorization and validity; (ii) to
maintain the accuracy and validity of data inputs, including edit, validity and
bound checks; (iii) to report errors identified in processing (i.e., audit
trails or exception reports); (iv) to enable access controls and authorize
compliance with system requirements; and (v) to support security as well as
Software program output integrity, completeness, accuracy and validity.

12. ESCROW OF SOURCE CODE.

12.1 SAP warrants that the source code for the Software, together with related
Documentation as it is or becomes available has been deposited in an escrow
account maintained by a third party provider (the “Escrow Agent”), pursuant to
an agreement between the Escrow Agent and SAP, (the “Escrow Agreement”). SAP
will at all times maintain in force and perform its obligations under either
(i) the Escrow Agreement or (ii) a successor escrow agreement with a successor
escrow agent. SAP will (i) notify Licensee of any change of the escrow agent
under the Escrow Agreement, of any change to the terms of the Escrow Agreement
or of any termination thereof; and (ii) provide in all Escrow Agreements for
release of the source code of the Software to Licensee on at least those
conditions set forth below and provide for Licensee to have rights under such
arrangement consistent with this Agreement. Licensee is an intended beneficiary
under the Escrow Agreement, and will be an intended beneficiary under any
successor escrow agreement.

 

7

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

12.2 SAP will from time to time deposit into the escrow account copies of source
code for Releases and Versions of the Software and related Documentation
promptly following availability of the same to SAP’s licensees generally.

12.3 SAP or SAP’s trustee in bankruptcy shall authorize the Escrow Agent to make
and release a copy of the applicable deposited materials to Licensee upon the
occurrence of any of the following events:

(a) The existence of any one or more of the following circumstances, uncorrected
for more than thirty (30) days: entry of an order for relief under Title 11 of
the United States Code; the making by SAP of a general assignment for the
benefit of creditors; the appointment of a general receiver or trustee in
bankruptcy of SAP’s business or property; or action by SAP under any state
insolvency or similar law for the purpose of its bankruptcy, reorganization, or
liquidation; unless within the specified thirty (30) day period, SAP (including
its receiver or trustee in bankruptcy) provides to Licensee adequate assurances,
reasonably acceptable to Licensee, of its continuing ability and willingness to
fulfill its maintenance obligations under this Agreement;

(b) SAP has ceased its on-going business operations or that portion of its
business operations relating to the sale, licensing and maintenance of the
Software; or

(c) Failure of SAP to carry out the material maintenance obligations imposed on
it pursuant to this Agreement after reasonable opportunity has been provided to
SAP and SAP AG to perform such obligations.

12.4 Upon the occurrence of any of the events set forth in Section 12.3 above,
Licensee may obtain from the trustee, pursuant to 11 U.S.C. §365(n)(3)(A), as
amended, a copy of the source code to updates, patches and/or fixes to the
deposited material (and any documentation relating to such source code) held by
the trustee, if any, after Licensee (i) provides the trustee with a written
request for a copy of any such source code or its related documentation, and
(ii) provides SAP with written notice of Licensee’s request at least [ *87 ]
before the trustee is required to comply with such request. Notwithstanding the
foregoing, Licensee may only avail itself of 11 U.S.C. §365(n)(3)(A), as
amended, if obtaining the subject source code or its related documentation
thereunder either (i) does not interfere in any material fashion with the
administration of the underlying bankruptcy proceedings, or (ii) is approved by
order of the bankruptcy court having jurisdiction over the subject matter.

12.5 In no event shall Licensee have the right to access the applicable
deposited materials if SAP AG agrees to assume SAP’s maintenance obligations
under this Agreement.

12.6 In the event of release under this Agreement, Licensee agrees that it will
treat and preserve the deposited materials as a trade secret of SAP AG in
accordance with the same precautions adopted by Licensee to safeguard its own
trade secrets against unauthorized use and disclosure and in all cases at least
with a reasonable degree of care. Release under this provision shall not extend
Licensee any greater rights or lesser obligations than are otherwise provided or
imposed under this Agreement. This provision shall survive any termination of
this Agreement.

 

8

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement to become effective as of the date first above written.

 

SAP America, Inc.     Pacer International, Inc. (SAP)     (Licensee) By:   /s/
Charles F. Tisa     By:   /s/ Michael E. Uremovich Name:   Charles F. Tisa    
Name:   Michael E. Uremovich Title:   Vice President     Title:   Chairman & CEO
Date:   9/28/07     Date:   9/26/07

 

9

SAP CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

EXHIBIT A

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September     , 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

AFFILIATE USE AGREEMENT

This Affiliate Use Agreement is made effective as of the      day of
            , 200   between SAP America, Inc., a Delaware Corporation, with
offices at 3999 West Chester Pike, Newtown Square, PA 19073 (“SAP”) and
                                , a corporation, with offices at
                                        
                                        
                                         (“Subsidiary”).

 

1. Affiliate is entitled to have Named Users Use the Software on the Designated
Unit(s) identified in the SAP America, Inc. / Pacer International, Inc. Software
License Agreement (“Agreement”).

 

2. Affiliate agrees to abide by and be bound by all of the terms and conditions
of the Agreement applicable to Subsidiary and applicable to Licensee. SAP may
directly enforce all such terms and conditions against it directly.

 

3. Affiliate agrees that its right to Use SAP Software and receive applicable
Support services shall be governed solely by the Agreement. In the event that
the Agreement is terminated, this Affiliate Use Agreement is terminated or if
Affiliate ceases to meet the definition of “Affiliate” therein, Affiliate agrees
that all of its rights to the Software will cease effective as of the
termination date.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Affiliate Use Agreement.

 

SAP America, Inc.       (SAP)     (Subsidiary) By:         By:     Title:      
  Title:     Date:         Date:    

 

10

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

EXHIBIT B

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

LIST OF AFFILIATES

Part I. The following Affiliates otherwise qualify under Clause (A) of the
Affiliate definition:

Intermodal Container Service, Inc.

Manufacturing Consolidation Service of Canada, Inc.

Ocean World Lines, Inc.

Ocean World Lines Bremen GmbH

Ocean World Lines Bremen GmbH & Co. Kommanditgesellschaft

Ocean World Lines Europe GmbH

Ocean World Lines (UK) Ltd.

Pacer Cartage, Inc.

Pacer Distribution Services, Inc.

Pacer Global Logistics, Inc.

Pacer Stacktrain, Inc.

Pacer Stacktrain S. de R.L. de C.V.

Pacer Transport, Inc. (formerly known as Pacific Motor Transport Company)

PDS Trucking, Inc.

Rail to Rail Transport, Inc.

RF International, Ltd.

S&H Transport, Inc.

S&H Leasing, Inc.

Stacktrain Mexico, S. de R.L. de C.V.

Part II. The following entities do not otherwise qualify as Affiliates under
Clause (A) of the Affiliate definition, but will be deemed Affiliates hereunder.
If minimum requirements are listed below for any such entity, it will be deemed
an Affiliate only so long as such minimum requirements are met:

None, as of the effective date of the Agreement.

 

11

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

EXHIBIT C

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

Confidentiality Agreement

This Agreement made this         th day of         , 200   among SAP America,
Inc. having its principal place of business at 3999 West Chester Pike, Newtown
Square, Pennsylvania 19073 (hereinafter referred to as “SAP”),
                            , having its principal place of business at
                                                                  (hereinafter
referred to as “Vendor”) and Pacer International, Inc., a Tennessee corporation,
with offices at 2300 Clayton Road, Concord, CA 94520 (hereinafter referred to as
“Pacer”).

WHEREAS, SAP is in the business of providing proprietary software,
documentation, and related services to its customers; and

WHEREAS, Pursuant to the Software License Agreement dated September         ,
2007, between SAP and Pacer (“License Agreement”), SAP has licensed its
proprietary Software (“Software”) to Pacer for use in its business operations.

WHEREAS, Pacer has engaged Vendor to perform certain facilities and/or
information systems management services as set forth in the
                                     Agreement between Vendor and Pacer dated
                         (“Services”) that will require Vendor to have access to
the Software.

WHEREAS, SAP and/or Pacer will disclose to Vendor the Software, whether in
source or object code, including unique concepts or techniques embodied therein
and the Documentation therefor, and any other information marked or reasonably
identifiable as proprietary or confidential (hereinafter referred to as
“Proprietary Information”) for the sole purpose of allowing Vendor to provide
the Services to Pacer.

NOW THEREFORE, in consideration of disclosure to Vendor of the Proprietary
Information, and intending to be legally bound, the parties agree as follows:

1. Permissible Users.

Vendor agrees that it will use the Proprietary Information solely for providing
the Services to Pacer and that Vendor will not use the Proprietary Information
to process its own business information or to provide processing or facilities
management or other services to any party other than Pacer.

2. SAP Proprietary Information.

(a) Vendor acknowledges SAP’s assertion that ownership of and title in and to
all intellectual property rights, including patent, trademark, service mark,
copyright, and trade secret rights, in the Proprietary Information are and shall
remain in SAP and SAP AG and their respective licensors. Vendor acquires only
the right to use the Proprietary Information under the terms and conditions of
this Agreement and does not acquire any ownership rights or title in or to the
Proprietary Information and that of their respective licensors.

(b) SAP agrees that no restrictions are made upon Vendor with respect to any
Proprietary Information that: (a) is already rightfully possessed by Vendor
without obligation of confidentiality; or (b) is developed independently by
Vendor without breach of this Agreement; or (c) is rightfully received by Vendor
from a third party without obligation of confidentiality; or (d) is, or becomes,
publicly available without breach of this Agreement.

(c) Vendor shall not remove any proprietary, copyright, trademark, or service
mark legend from the Software or Documentation.

(d) Vendor shall maintain a log of the number and location of all originals and
copies of the Software. The inclusion of a copyright notice on any portion of
the Software or Documentation shall not cause or be construed to cause it to be
a published work.

3. Protection of Proprietary Information.

(a) Vendor agrees that it will not disclose, provide, or make available any of
the Proprietary Information in any form to any person, except to bona fide
employees, officers, or directors whose access is necessary to enable Vendor to
exercise its rights hereunder, without the SAP’s prior written consent.

(b) Vendor shall not copy, translate, disassemble, or decompile, nor create or
attempt to create the source code from the object code of the Software licensed
hereunder or use it to create a derivative work, unless authorized in writing by
SAP.

(c) Vendor acknowledges that any disclosure to third parties of Proprietary
Information may cause immediate and irreparable harm to SAP, therefore, Vendor
agrees to take the same protective precautions to protect the Proprietary
Information from disclosure to third parties as it takes with its own
proprietary and Proprietary information of a similar nature.

4. Duties Upon Termination.

Upon any termination hereunder, Vendor shall immediately cease Use of the
Proprietary Information and shall irretrievably delete the Software, Third-Party
Database and Documentation from all Vendor computer hardware, including CPU,

 

12

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

application servers, terminals, workstations, and data files. Within thirty days
after any termination, Vendor shall deliver to SAP at Vendor’s expense
(adequately packaged and insured for safe delivery) or, at SAP’s request,
destroy all copies of the Proprietary Information in every form. Vendor further
agrees to erase the Software and Documentation from any storage media. Vendor
shall certify in writing to SAP that it has performed the foregoing.

5. No Rights Transferred.

The furnishing of the Proprietary Information for the limited purposes set forth
herein does not constitute the grant, option, license, sublicense, assignment,
or other form of transfer to Vendor of any rights, title or interest in or to
such Proprietary Information.

6. Modifications and Extensions.

Vendor, under the terms of this Agreement, expressly warrants and represents on
its behalf, and on behalf of its agents and employees, that no Modifications or
Extensions for the licensed Software will be performed without providing prior
written notice to SAP. All Modifications and Extensions to the Software owned by
SAP shall be considered part of the Software for purposes of this Agreement.

7. Indemnification.

(a) Vendor agrees to indemnify and defend SAP, its parent, affiliates, its and
their officers, directors and employees, from and against any and all loss,
claim or damage, including attorney’s fees and costs, which SAP may suffer, that
arise from or are in any way connected with Vendor’s provision of the Services
to Pacer or breach of Vendor’s obligations hereunder.

(b) ANYTHING TO THE CONTRARY HEREIN NOTWITHSTANDING, UNDER NO CIRCUMSTANCES
SHALL SAP OR VENDOR BE LIABLE TO THE OTHER OR ANY OTHER PERSON OR ENTITY FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR INDIRECT DAMAGES, LOSS OF GOOD WILL OR
BUSINESS PROFITS, WORK STOPPAGE, DATA LOSS, COMPUTER FAILURE OR MALFUNCTION, ANY
AND ALL OTHER COMMERCIAL DAMAGES OR LOSS, OR EXEMPLARY OR PUNITIVE DAMAGES. THE
FOREGOING LIMITATIONS OF LIABILITY DOES NOT APPLY TO DAMAGES ARISING OUT OF
BREACH OF SECTIONS 3, 5 AND 8 HEREOF, OR TO PERSONAL INJURY OR DEATH CAUSED BY
THE NEGLIGENCE OR WILLFUL MISCONDUCT OF VENDOR.

8. Assignment.

Vendor may not, without SAP’s prior written consent, assign, delegate,
sublicense, pledge, or otherwise transfer this Agreement, or any of its rights
or obligations under this Agreement. Any permitted assignment of this Agreement
shall provide that the provisions of this Agreement shall continue in full force
and effect and that Vendor shall guaranty the performance of its assignee and
shall remain liable for all obligations hereunder.

9. Miscellaneous.

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their permitted successors and assigns.

(b) The provisions of this Agreement, together with any agreements incorporated
or referred to herein, shall (i) with regard to the subject matter hereof,
supersede all prior agreements and negotiations, and (ii) be modified only by a
written agreement.

(c) In the event that any provision of this Agreement shall, for any reason, be
determined to be invalid, illegal, or unenforceable in any respect, the parties
hereto shall negotiate in good faith and agree to such amendments,
modifications, or supplements of or to this Agreement or such other appropriate
actions as shall, to the maximum extent practicable in light of such
determination, implement and give effect to the intentions of the parties as
reflected herein, and the other provisions of this Agreement shall, as so
amended, modified, or supplemented, or otherwise affected by such action, remain
in full force and effect.

(d) This Agreement shall be governed by and construed under the Commonwealth of
Pennsylvania law without reference to its conflicts of law principles. The
parties consent to the jurisdiction of any federal or state court sitting in
Delaware County, Pennsylvania, for all claims, suits, or actions arising under
this Agreement.

This Agreement shall be in effect beginning on the date first above written and
shall continue in effect until otherwise agreed upon by the parties in writing.

IN WITNESS HEREOF, and intending to be legally bound, the parties have executed
this Agreement on the date and year first written above.

 

SAP AMERICA, INC.     (VENDOR) By:         By:     Title:         Title:    
Date:         Date:    

 

13

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

PACER INTERNATIONAL, INC. By:     Title:     Date:    

 

14

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

PREMIUM SUPPORT SCHEDULE (“Schedule”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

This Schedule is hereby annexed to and made a part of the Agreement specified
above. In each instance in which provisions of this Schedule contradict or are
inconsistent with the provisions of the Agreement, the provisions of this
Schedule shall prevail and govern.

Licensee may request and SAP shall provide, to such degree as SAP makes such
services generally available in the Territory, premium support services for the
Software (“Premium Support”). Premium Support currently includes the delivery of
new releases of the Software and Software correction packages, support via
telephone, remote support/update, Service Level Agreement, SAP Premium Support
Advisor, Assessment Services, Proactive Remote Services, Early Watch Alert and
SAP’s support portal.

Alternately, Licensee may request and SAP shall provide, to such degree as SAP
makes such services generally available in the Territory, maintenance for the
Software (“Maintenance”). Maintenance currently includes the delivery of new
releases of the Software and Software correction packages, support via
telephone, remote support/update, Early Watch Alert, and SAP’s support portal.
In order to receive Maintenance, Licensee must make all required remote support
and update connections to each Designated Unit as reasonably requested by SAP.
In order to receive Premium Support, Licensee must make all required remote
support and update connections to each Designated Unit as requested by SAP. In
the event SAP licenses third party software to Licensee under the Agreement, SAP
shall provide Premium Support or Maintenance on such third party products to the
degree the applicable third party makes such Premium Support or Maintenance
services available to SAP. Premium Support or Maintenance services are only
provided for the software ordered by the customer and for the then current
standard releases as defined in http://service.sap.com/releasestrategy.
Notwithstanding the foregoing, SAP agrees to support each Version of its
Software for not less [ *88 ] after it is made commercially available. “Version”
means each issuance of each Release of the Software, excluding third party
software, identified by the numeral to the right of the decimal point, e.g.,
3.1. “Release” means each issuance of the Software, excluding third party
software, identified by the numeral to the left of the decimal point, e.g., 3.0.

 

1. SAP Premium Support Services. SAP Premium Support Services include the
following:

1.1 Service Level Agreement. The following Service Level Agreement (“SLA”)
commitments shall be offered commencing in the first full Calendar Quarter
following the completion of Licensee’s implementation of the material
recommendations resulting from the Initial Assessment specified in Section 1.3
below. As used herein, “Calendar Quarter” is the three month period ending on
March 31, June 30, September 30 and December 31 respectively of any given
calendar year. Licensee will classify each Support Message according to the
criteria established in Section 1.1.1 below.

1.1.1 SLA for Initial Response Times:

a. Priority 1 Support Messages (“Very High”). SAP shall respond to Priority 1
support messages (defined as production system shut-down or severe restrictions
in the SAP productive system that prevent productive work) within one (1) hour
of SAP’s receipt (twenty-four hours a day, seven days a week) of such Priority 1
support messages.

b. Priority 2 Support Messages (“High”). SAP shall respond to Priority 2 support
messages (defined as severe loss of functionality, significant restrictions in
the SAP productive system) within four (4) hours of SAP’s receipt (during SAP’s
normal business hours (in the region Licensee is located) Monday-Friday,
excluding United States and German legal and public holidays) of such Priority 2
support messages.

c. For further information on assigning priority levels see SAP Note 67739
available in the SAP Notes Database on the SAP Service Marketplace via
www.service.sap.com/support.

1.1.2 SLA for Corrective Action Response Time for Priority 1 Support Messages:
SAP shall provide a solution, work around or action plan for resolution
(“Corrective Action”) of Licensee’s Priority 1 support message within four
(4) hours of SAP’s receipt (twenty-four hours a day, seven days a week) of such
Priority 1 support messages. In the event an action plan is submitted to
Licensee as a Corrective Action, such action plan shall include: (i) status of
the error resolution process; (ii) planned next steps, including identifying
responsible SAP resources; (iii) required Licensee actions to support error
resolution process; (iv) to the extent possible, due dates for SAP’s actions;
and (v) date and time for next status update from SAP. Subsequent status updates
shall include a summary of the actions undertaken so far; planned next steps;
and date and time for next status update. The time for Corrective Action refers
only to that part of the processing time when the support message is in the
status “in-process” at SAP.

1.1.3 Service Level Credit. SAP shall have met the stated SLAs provided SAP
reacts within the stated time frames in ninety-five percent (95%) or greater of
the aggregate cases for all SLAs within a Calendar Quarter. In the event
Licensee submits less than twenty (20) messages (in the aggregate for all SLAs)
subject to the above stated SLAs in any Calendar Quarter during the Premium
Support Services term, Licensee agrees that SAP shall be deemed to have met the
stated SLA provided it does not exceed the stated SLA time-frame in more than
one support message during the applicable Calendar Quarter. In the event
Licensee claims in writing to SAP that SAP failed to meet the stated SLAs as
measured in accordance with this Section 1.1.3, SAP shall investigate such claim
and provide a written report of SLA performance during the applicable Calendar

 

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Quarter. Should the report show that SAP failed to meet the stated SLAs as
measured in accordance with this Section 1.1.3, SAP shall apply a Service Level
Credit (“SLC”) to Licensee’s next Premium Support Service Fee invoice equal to
[ *89 ] of Licensee’s Premium Support Service Fee for the applicable Calendar
Quarter for each failure reported and demonstrated in accordance with this
Section 1.1.3, subject to a maximum SLC cap per Calendar Quarter of [ *90 ] of
Licensee’s Premium Support Service Fee for such Calendar Quarter. In order to be
considered for SLC hereunder, Licensee must notify SAP in writing of the alleged
failure to meet the SLAs within thirty (30) days of the close of the applicable
Calendar Quarter. The SLC stated in this Section 1.1.3 is Licensee’s sole and
exclusive remedy with respect to any alleged or actual failure of SAP to achieve
any applicable SLA. Licensee shall provide reasonable assistance to SAP in its
effort to correct any problems or processes inhibiting SAP’s ability to achieve
the SLA.

1.1.4 In the event Licensee’s productive use of the Software or the Priority 1
message is not closed or the Priority 1 message status is not lowered within two
(2) business days (Monday-Friday, excluding United States and German legal or
public holidays), SAP reserves the right, in SAP’s sole judgment, to provide
additional support at Licensee’s site where the Designated Unit is located for
the purpose of restoring productive use of the Software. The parties shall agree
in writing as to the scope and duration of the on-site support on a case-by-case
basis. The additional on-site support shall in no case extend past the time when
Licensee resumes productive use of the Software and shall not depend on closure
of the Priority 1 message or the lowering of its status to a lower priority
level.

1.1.5 Licensee shall submit such support messages via the SAP Solution Manager
Software in accordance with SAP’s then current support message processing log-in
procedure which contain the relevant details necessary (as specified in SAP Note
16018 or any future SAP Note which replaces SAP Note 16018) for SAP to take
action on the reported error related to an identified Licensee productive
installation of SAP Software. SAP Solution Manager Software includes tools and
reporting capabilities that allow Licensee to track SLA compliance. Licensee
must provide reproducible errors in order for SAP to provide the SLAs specified
herein. The SLAs specified herein shall not apply to: (i) support messages
related to SAP Software products that are in shipment status “restricted
shipment” as identified in SAP’s Release Strategy published on the SAP Service
Marketplace; (ii) support messages related to SAP Software products that are in
a support status of “Customer Specific Maintenance”; (iii) support message for a
release, version and/or functionality of SAP Software developed specifically for
Licensee, e.g. by SAP Custom Development and/or by an SAP AG subsidiary;
(iv) support messages regarding country versions that are not part of the SAP
standard software and instead are realized as partner add-ons, enhancements, or
modifications (even if these country versions were created by SAP or an
associated organization); (v) the root-cause of the reported error is
functionality not covered in the Documentation and not an error in the SAP
Software; and (vi) submitted error messages that have been assigned to remote
consulting (i.e., error messages related to configuration or custom code).

1.2 SAP Premium Support Advisor. SAP shall designate one (1) resource in the SAP
Active Global Support (“AGS”) Organization at one of SAP’s support centers to be
Licensee’s support contact person. Upon request from Licensee, this Support
Advisor shall be responsible for: (i) planning, coordinating and delivering (in
cooperation with Licensee) the Assessments described in Section 1.3 below;
(ii) advising Licensee on the implementation of recommended actions resulting
from delivery of SAP support services; (iii) periodic follow-up with the
Licensee with respect to mutually agreed actions resulting from the Assessments;
(iv) acting as an additional escalation contact for exception handling in the
support process; (v) providing information regarding SAP products, strategy,
news and best practices as related to support and operational issues; and
(vi) facilitating Licensee’s certification of the Customer Competence Center.
The designated SAP Support Advisor shall be available via telephone and email
during normal business hours in a time zone mutually agreed to by the parties.
Normal business hours are 8:30 am to 5:30 pm local time, Monday through Friday
unless otherwise agreed to in writing by the parties. SAP shall make available a
substitute Support Advisor during any periods where the primary Support Advisor
is unavailable. All Services of the designated SAP Support Advisor shall be
coordinated with Licensee’s designated Premium Support Program Manager, as
described in Section 2 below.

1.3 Assessment Services. Licensee and SAP agree to jointly conduct an initial
assessment (“SAP Premium Support Setup Service”) and thereafter one
(1) assessment per calendar year during the Premium Support Services term
(“Annual Assessment”). The focus of the SAP Premium Support Setup Service may
include: (i) securing remote connectivity between Licensee and SAP;
(ii) explaining best practices for collaboration with SAP Active Global Support
Organization; (iii) reviewing Licensee solution landscape for SLA readiness;
(iv) review of Licensee project roadmap; and (v) initiating Licensee’s use of
SAP Solution Manager. Thereafter, the Annual Assessments shall be a review of
Licensee’s solution landscape and priorities as may be mutually agreed by the
parties. Such Annual Assessments may address the following areas: (i) technical
risk analysis of a planned SAP solution (system landscape and core business
processes) and plan for SAP related implementation projects; (ii) software
operational readiness or software operational optimization assessment and plan
for supporting a new SAP solution; and (iii) SAP Solution Optimization
Assessment for a productive SAP solution (including potential landscape
optimization possibilities). The output of such Assessments shall be a summary
service report which may include findings, risks or issues identified, and
corresponding recommendations. Such Assessments shall be scheduled for delivery
at dates and times mutually agreed to by the parties. Licensee is responsible
for making the necessary and timely internal arrangements to facilitate the
Assessment Services hereunder. Licensee agrees to provide appropriate resources,
including but not limited to equipment, data, information, workspace and
appropriate and cooperative personnel, to facilitate the performance of the
Assessment Services hereunder.

1.4 Proactive Remote Services: Premium Support currently includes a choice of
one of the following services per live installation per year:

 

  A. One GoingLive Check for any new Software or other SAP application
implementation;

 

  B. One GoingLive Upgrade Check for an upgrade to a higher functional release
(e.g. from R/3 4.0 to 4.6); or

 

16

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

  C. One GoingLive OS/DB Migration Check. This OS/DB Migration Check assists the
Licensee in preparing for a migration of an operating system or database.
Migration is the responsibility of the Licensee.

In addition to these options, Premium Support currently includes up to two
EarlyWatch Sessions per live SAP installation for the continual optimization of
Licensee’s already live system.

To schedule GoingLive Check, GoingLive OS/DB Migration Check, or EarlyWatch
Sessions, Licensee must contact Americas Customer Premium Supports at
800-677-7271 or internationally at 610-661-7241 and choose option 3. To assist
Licensee in this, SAP has established the following scheduling pre-requisites:

 

  A. The Licensee must provide remote access to its productive system.

 

  B. To receive the GoingLive Check or GoingLive Upgrade Check Licensee must
inform SAP at least three months prior to your go live or upgrade date.

 

  C. To receive the EarlyWatch Sessions, SAP requests a minimum of three months
advanced notification. In addition, Licensee must send the EarlyWatch Alert data
to SAP on at least a monthly basis and cooperate with SAP in reviewing the data
and determining the proper deployment of the EarlyWatch Sessions based on the
EarlyWatch Alert data.

 

  D. To receive the GoingLive OS/DB Migration Check, Licensee must comply with
all of the then current pre-Check requirements. These requirements currently
include hiring a certified OS/DB migration consultant, proper testing,
installation of tools, and advance scheduling. Contact your local SAP Customer
Support Representative for more information.

Further information and detail about individual SAP services can be found on
SAPNet site (http://www.service.sap.com/support).

FAILURE TO UTILIZE THE PREMIUM SUPPORT SERVICES PROVIDED BY SAP MAY PREVENT SAP
FROM BEING ABLE TO IDENTIFY AND ASSIST IN THE CORRECTION OF POTENTIAL PROBLEMS
WHICH, IN TURN, COULD RESULT IN UNSATISFACTORY SOFTWARE PERFORMANCE.

 

2. Licensee Requirements for SAP Premium Support Services.

2.1 SAP Premium Support Services Program Management. Licensee shall designate an
English speaking Premium Support Program Manager. Such Premium Support Program
Manager shall cooperate with the designated SAP Support Advisor to administer
the terms of this Schedule. Licensee’s designated Premium Support Program
Manager shall be Licensee’s authorized representative empowered to make
necessary decisions for Licensee or bring about such decision without undue
delay.

2.2 Other Requirements.

2.2.1 In order to receive Premium Support Services hereunder, Licensee must:
(i) continue to pay all Premium Support Service Fees for the Software licensed
under and in accordance with the Agreement; (ii) otherwise fulfill its
obligations under the Agreement and this Schedule; (iii) have installed,
configured and be using the then current release of SAP Solution Manager
Software system or (available in accord with SAP Premium Support Services), with
the latest patch levels for Basis, ABAP, and the latest SAP Solution Manager
Software support packages, as the Service delivery platform for documenting top
issues, core business processes and critical system information for the SAP
Software products for which Licensee is receiving standard support services;
(iv) document all core business processes and system landscapes in the SAP
Solution Manager Software system; (v) activate SAP EarlyWatch Alert for all SAP
Software for which Licensee receives support services; and (vi) inform SAP of
planned changes to Licensee’s system landscape. [ *91 ].

2.2.2 Licensee agrees to promptly disclose to SAP and maintain adequate and
current records of all Modifications and, if needed to provide Premium Support
Services, provide such records to SAP.

2.2.3 Premium Support from SAP for the Software licensed hereunder is limited to
the following site(s): (1) U.S.; (2) Asia-Pacific; and (3) Europe (collectively,
the “Designated Site(s)”).

2.2.4. Licensee agrees to establish and maintain [ *92 ] Competency Center(s)
(“CCC”) from among the site(s) specified above within twelve months after the
delivery of the Software. Each CCC must maintain an internal Help Desk to
provide first level support to Licensee’s Named Users. Such internal Help
Desk(s) must be staffed during Licensee’s normal working hours, but no less than
eight hours a day, five days a week (excluding Licensee’s standard holidays).
All Named Users may have access to SAP’s support portal however, only Licensee
CCC employees are authorized to contact SAP after attempting to resolve the
matter. Each CCC shall coordinate Licensee’s Modification notification and
disclosure requirements and shall coordinate Licensee’s development requests.
Licensee’s CCC is responsible for the administration and management of the
requirements specified in the Agreement including, but not limited to,
performing periodic self audits to ensure Licensee’s compliance with the license
grant, maintaining master and installation data and managing the release order
process. In the event Licensee does not establish and maintain CCC(s) in
accordance with the above, SAP [ *93 ] reserves the right to increase [ *94 ]
Licensee’s then current maintenance percentage factor then in effect. [ *95 ]

2.2.5 Premium Support Fees shall be paid annually in advance and shall be
specified in Appendices to the Agreement. Premium Support Services offered by
SAP may be changed annually by SAP at any time upon [ *96 ] prior written notice
provided such changes to the Premium Support Services are applied to all SAP
licensees receiving Premium Support Services. After Year 2, the Premium Support
Fees and any limitations on increases are subject to Licensee’s compliance with
the CCC requirements specified above. Licensee is required to certify their CCC
in accordance with SAP’s CCC certification program. Certification may be subject
to future requirements. Contact your account team for further details on this
program.

 

17

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

3. Term and Termination. The term of the Premium Support Services specified
herein shall be [ *97 ] from the effective date of this Schedule (“Initial
Term”). Following the expiration of the Initial Term, this Schedule shall
automatically renew for additional [ *98 ] terms unless terminated by either
party upon [ *99 ] written notice prior to the anniversary date of this
Schedule. Premium Support Services offered by SAP may only be changed after the
Initial Term. [ *100 ]

Notwithstanding anything to the contrary herein, Licensee may terminate Premium
Support Services and/or Maintenance Services for the Software or any third party
software at any time after the Initial Term upon [ *101 ] prior written notice
to SAP.

In the event of termination of Premium Support or Maintenance under this
Section, Licensee shall be entitled to a pro-rata refund of prepaid Premium
Support or Maintenance fees. In the event Licensee declines support services
completely, whether Maintenance Services alone or in conjunction with Premium
Support Services, for some period of time, and then subsequently requests or
reinstates support services, SAP will invoice Licensee the accrued Premium
Support Fees and/or Maintenance Fees associated with the support program
Licensee wishes to reinstate for such time period plus a reinstatement fee.
[ *102 ]

At its sole option, after the Initial Term, Licensee may at any time elect to
change [ *103 ] Support [ *104 ] for the Software or any third party software
[ *105 ] prior written notice SAP. Following any election to change to
Maintenance, any prepaid but unearned [ *106 ] Support Fees will be credited to
the [ *107 ] Fees applicable to future Maintenance.

 

18

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

EXHIBIT A

to

PREMIUM SUPPORT SCHEDULE (“Schedule”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

Pacer International, Inc. (“Licensee”)

A narrative description of SAP’s current standard support services is attached
hereto as Exhibit A solely for informational purposes.

SAP Active Global Support Services

SAP Active Global Support

SAP Active Global Support (AGS) maintains a Regional Support Center in the US,
Active Global Support Americas (AGSA) which provides support services to the
United States and Canada. Additionally, the AGSA Support Center is part of the
global, follow-the-sun support service network that provides 24 x 7 coverage for
Priority 1 (Very High) messages with the SAP Global Support Centers (GSC’s) in
Austria, China, India, Ireland, Malaysia, and Spain. All Support consultants
around the world utilize one real-time system that prevents replication issues
from impairing SAP’s ability to serve the customer base. SAP consultants remain
in communication with you throughout the process and consider your satisfaction
their top priority.

SAP Active Global Support provides “Follow the Sun” support for Very High, or
mission critical issues. This standard assures that there is always a fully
staffed support center available to work on our customers’ critical issues.
Hours/Location of SAP’s support centers is as follows:

 

Region: Americas*

 

Region: EMEA*

 

Region: Asia Pacific*

Mon-Fri 14:00 - 02:00   Mon-Fri 08:00 - 18:00   Mon-Fri 01:00 - 10:00 Sat-Sun
18:00 - 02:00   Sat-Sun 09:00 - 18:00   Sat-Sun 01:00 - 10:00

 

* CET Central European

AGS maintains local offices in over 40 countries which are responsible for
managing questions of an administrative or country-specific nature, as well as
translating issues before forwarding to a GSC. Regional Support Centers are
located in Australia; Brazil; Japan; Germany; Singapore; and Newtown Square, PA
(US).

Maintenance (Standard Support) currently includes:

Continuous Improvement covering updates and corrections of the licensed software
such as:

 

  •  

New software releases of the licensed SAP software and tools, procedures and
services for upgrades. SAP supports upgrades to releases in mainstream
maintenance. SAP does not support upgrades to releases in extended or customer
specific maintenance, unless this is necessary as one step in a multi-step
upgrade to a target release in mainstream maintenance.

 

  •  

Support Packages – correction packages to reduce the effort of implementing
single corrections. Support Packages may also contain corrections to adapt
existing functionality to changed legal and regulatory requirements, for example
in the area of Human Resources.

 

  •  

Technology updates to support third-party operating systems and databases

 

  •  

Available ABAP source code for SAP applications and additionally released and
supported function modules

 

  •  

Software Change Management, such as changed configuration settings or SAP
software upgrades, is extensively supported – for example with templates for
phased roll out, roadmaps, tools for client copy and entity copy, and tools for
comparing and synchronizing of customizing

Problem Resolution, covering solution of customer issues by various means, such
as:

 

  •  

Mission-critical support:

 

  •  

Global 24x7 message handling for messages with very high priority (See the
Global Message Handling description below).

 

  •  

Global 24x7 escalation procedures – to get access to resources available to
provide a solution to severe problems (See the Escalation Procedures description
below).

 

  •  

Global message handling for problems related to SAP software (See the Global
Message Handling description below).

 

  •  

SAP Notes – SAP’s knowledge database. SAP Notes document software errors and
contain information on how to remedy, avoid and bypass these errors. SAP Notes
may contain coding corrections that customers can implement into their SAP
system. SAP Notes also document other problems or customer questions and
recommended solutions (e.g. customizing settings).

 

  •  

SAP Note Assistant - a tool to install specific corrections and improvements to
SAP software.

Quality Management, covering content, tools and services such as:

 

  •  

Monitoring tools for systems and core business processes – to optimize available
resources and business processes with, for example, SAP EarlyWatch Alert and SAP
Solution Manager

 

19

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

  •  

SAP Early Watch Alert - a monitoring tool that monitors the essential
administrative areas of SAP components and keeps you up to date on their
performance and stability. SAP EarlyWatch Alert is activated by the customer for
each of its SAP components and runs automatically to keep you informed, so you
can react to issues proactively, before they become critical. It is included in
the SAP Solution Manager and it is from here that you activate it and read the
weekly reports.

 

  •  

The SAP Solution Manager contains tools that monitor systems and core business
processes giving a clear overview of the customer’s entire solution landscape.

 

  •  

Proactive remote services – to prevent technical problems before they occur

 

  •  

SAP GoingLive Check The SAP GoingLive Check helps customers manage technical
risk to ensure optimal performance, availability and maintainability of their
SAP solution. It is best used during a new implementation or when customers
experience a significant increase of data and user volume. It proactively
analyzes core business processes within the solution landscape to guide
customers to a smooth start of production and technically robust operations
afterwards. The SAP GoingLive Check consists of three service sessions –
Analysis, Optimization and Verification – that are delivered by certified
consultants through a remote connection. The delivery of the individual sessions
takes place at key phases in the implementation project.

 

  •  

SAP GoingLive Functional Upgrade Check - supports upgrades to a new software
release through a set of service sessions that analyze compatibility with the
target release, identify resource bottlenecks, and check system performance on
the target release. SAP GoingLive Functional Upgrade Check consists of two to
three service sessions: a planning session for when customers are upgrading to
SAP ERP or upgrading SAP Business Warehouse. For all upgrade projects there is
an analysis session and a verification session. Certified consultants perform
them through a remote connection. Productive operations will not be affected
during service delivery.

 

  •  

SAP OS/DB Migration Check - supports the migration of a database or operating
system of an SAP system. These sessions help to stay aligned with the migration.
The SAP OS/DB Migration Check consists of three service sessions – Remote
Project Audit, Analysis and Verification session – that are delivered by
certified consultants through a remote connection. The delivery of the
individual sessions takes place at key phases in the migration project. The
Remote Project Audit session lasts not more than half a day, while the Analysis
and Verification sessions have a normal duration of one day. The actual SAP
OS/DB migration is not performed as part of this service.

 

  •  

SAP EarlyWatch Check - proactively analyzes the performance and reliability of
the operating system, database, and entire SAP system and show potential room
for improvement. The delivery of the SAP EarlyWatch Check lasts one day and is
delivered by experienced service engineers over a remote connection. Two weeks
before service delivery, programs run in the background of the SAP component to
collect data. This data is the basis for the analysis performed by the check.
The collection of data and the delivery of this service do not affect productive
operations. When the analysis is complete, SAP service engineers telephone the
customer’s designated contact person to discuss the actions necessary to
optimize your SAP solution. All results are collected in a final report that is
delivered to the customer.

 

  •  

SAP Solution Manager Preparation Service - The SAP Solution Manager Preparation
Service (SMPS) verifies the basic configuration of the SAP Solution Manager and
then either adjusts or recommends administrative actions if they are needed, in
order to enable the SAP Solution Manager for onsite or remote service delivery.
The service is can only be performed on productive SAP Solution Manager
installations on release 3.2 or higher. A maximum number of 3 satellite systems
per service session can be covered. The service does not cover
customer-individual or enhanced configuration. The recommendations or changes
described in the SMPS report must be implemented by the customer. Note: some
changes might not be possible remotely and customer involvement is required. The
SMPS can be delivered once per year. The service is scheduled automatically in
advance of an upcoming SAP service (onsite, remote). Customers can also request
the SMPS via a customer message (component XX-SER-TCC) or via the Global Support
Customer Interaction center (see SAP Note 560499 for contact information). The
SMPS must be ordered at least 10 working days before a planned onsite or remote
service.

 

  •  

Administrative integration of distributed systems through SAP Solution Manager

 

  •  

Content and supplementary tools to increase efficiency, such as

 

  •  

Implementation methodologies and tools – best practices, Implementation Guide
(IMG), Business Configuration (BC) Sets and Customizing Monitoring.

 

  •  

Test administration and automation tools based on core business processes
documented in SAP Solution Manager.

Knowledge transfer and access to SAP’s Community through suitable channels, such
as:

 

  •  

SAP Service Marketplace to get information and access to a variety of services
and to participate in SAP’s community.

 

  •  

Access to best practices, implementation, operations and upgrade content – via
SAP Solution Manager and SAP Service Marketplace

Global Message Handling

When malfunctions are reported, SAP provides support to the customer during
normal business hours by providing information on how to remedy, avoid and
bypass errors. The main channel for support will be the support infrastructure
provided by SAP for the cooperation in problem resolution. Customers can send an
error message at any time of day or night, every day of the week. All persons
involved in the message solving process can call up the status at any time.

Customers enter their problem message directly into the SAP Service Marketplace
or the SAP Solution Manager where it is replicated real-time into SAP’s internal
call tracking system. Problem messages are dispatched automatically to the
correct GSC based on:

 

  •  

Priority (the customer always sets the priority of their problem)

 

20

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

  •  

Component Area

 

  •  

Originating Country

 

  •  

Resource Availability

In exceptional cases, customers can also contact SAP by telephone. SAP requires
that customers have a remote data transmission unit, which meets SAP’s technical
specification. Support is provided exclusively to the customer’s Customer
Competence Center.

Customers classify each error or defect in the Software or related Documentation
and report such error or defect to SAP for correction based on the following
criteria:

Priority 1 (Very High) – very serious consequences for normal business
transactions and urgent, business critical work cannot be performed. This is
generally caused by the following circumstances: absolute loss of a system,
malfunctions of central SAP system functions in the production system, or delays
to the planned production start-up or upgrade within the next 3 workdays.

Priority 2 (High) – normal business transactions are seriously affected and
necessary tasks cannot be performed. This is caused by incorrect or inoperable
functions in the SAP system that are required to perform such transactions
and/or tasks.

Priority 3 (Medium) – normal business transactions are affected. This is caused
by incorrect or inoperable functions in the SAP system.

Priority 4 (Low) – Design or documentation problem that has few or no effects on
normal business transactions. The problem is caused by incorrect or inoperable
functions in the SAP system that are not required daily, or are rarely used.

If a customer message is not country-specific, and does not need to be
translated, it is forwarded directly to the GSC which has the expertise and
available resources to provide the quickest resolution.

AGS consultants proactively communicate with customers, partners, 3rd party
consultants and the internal escalations team to gather supporting information
about their problem. Consultants follow through to resolution and document all
problems, customer complaints and escalations.

If the customer problem is occurring as a result of a software bug, SAP
Development consultants will work to resolve software bugs identified either by
external customers or internal consultants. They triage the issues to the
appropriate developers and provide code recommendations to resolve the issue.

Escalation Procedures

An AGS Duty Manager and a representative from the Executive Management team are
available to assist in the escalation of sensitive issues. A specific team of
individuals is dedicated to working with SAP’s customers so that they receive
the service they need and the proper attention during critical phases of the
product lifecycle.

Customer escalations can be reported directly by the customer, by SAP partners,
or by SAP employees.

Prerequisites for customer escalations are:

 

  •  

The customer has reported the problem via the support system

 

  •  

The problems have to exist currently (no coming to terms with the past)

 

  •  

The customer and the SAP employee have involved the competent authorities
already and exploited the “usual” channels

If a customer escalation is concerned, the AGS Escalation Manager takes on the
project managers for the time of the de-escalation project and assembles a team
of experts.

 

21

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

PROFESSIONAL SERVICES SCHEDULE effective September 30, 2007 (“Schedule”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

The parties agree that this Schedule is hereby annexed to and made a part of the
Agreement specified above. In each instance in which provisions of this Schedule
contradict or are inconsistent with the provisions of the Agreement, the
provisions of this Schedule shall prevail and govern.

 

1. Services. Upon request by Licensee, SAP will provide one or more employee(s)
or agent(s) (“Consultant(s)”) to perform, at Licensee’s direction, consulting
and professional services including support of installation and implementation
of the applicable SAP Software (“Services”). Any Statement(s) of Work (“SOW”)
more fully describing the project assumptions, scope, duration and fees for the
Services shall reference this Schedule. All Services of the SAP Consultant(s)
will be coordinated with the designated Licensee representative. Licensee is
responsible for making the necessary internal arrangements to allow SAP to carry
out the Services without disruption of Licensee’s internal operations.

 

2. Satisfaction with Performance. If at any time Licensee or SAP is dissatisfied
with the material performance of an assigned Consultant or a Licensee project
team member, the dissatisfied party shall immediately report such
dissatisfaction to the other party in writing and may request a replacement. The
other party shall use its reasonable discretion in accomplishing any such
change. The parties acknowledge and agree that it may be necessary for SAP to
contract with certain subcontractors for the performance of certain of its
duties hereunder. [ *108 ]

 

3. Compensation of SAP. All Services will be provided by SAP on a time and
expense basis at SAP’s then current rates, unless otherwise agreed by the
parties in a SOW.

 

4. Taxes. The fees listed in the applicable SOW do not include Taxes. If SAP is
required to pay Taxes based on the Services provided under this Schedule, then
such Taxes shall be billed to and paid by Licensee. This section shall not apply
to Taxes based on SAP’s income or upon its property. Licensee also agrees to pay
SAP for additional tax amounts if any, created by the taxability of Consultants
reimbursed travel and living expenses resulting from long term assignments at
Licensee’s location. [ *109 ]

 

5. Work Product. Unless otherwise agreed to in writing by the parties in a SOW,
SAP shall have the sole and exclusive right, title and ownership to any and all
ideas, concepts, or other intellectual property rights related to the
techniques, knowledge or processes of the SAP Services and deliverables, whether
or not developed for Licensee. [ *110 ]

 

6. Warranty. SAP warrants that its Services shall be performed consistent with
generally accepted industry standards.

[ *111 ] SAP MAKES NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, NOR ANY OTHER WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, IN CONNECTION
WITH THIS SCHEDULE AND THE SERVICES PROVIDED HEREUNDER. [ *112 ]

 

7. INSURANCE. SAP shall, at its sole expense, provide and maintain insurance
during the Term of this Agreement consistent with the types and amounts shown
below:

 

Workers’ Compensation

 

Statutory

Employer’s Liability

  [ *113 ]

Comprehensive General Liability

  [ *114 ]

Errors & Omissions

  [ *115 ]

SAP shall provide Licensee with certificates of insurance evidencing such
coverage and naming Licensee as an additional insured thereunder. Insurance
evidenced by such certificates shall be considered primary over any and all
other collectible insurance, and such certificates must indicate the following:
“Pacer International, Inc. is an additional insured, and the insurance evidenced
by this certificate shall be considered primary over any and all other
collectible insurance.” The certificate holder portion must indicate the
following: “Pacer International, Inc., 2300 Clayton Road, Suite 1200, Concord,
CA 94520.” Nothing in this Agreement, including the fact that Licensee requires
or does not require or SAP fails to maintain certain classes or types of
insurance, nor the naming of Licensee as an “additional insured” shall be
construed to modify SAP’s obligations hereunder nor establish a limitation of
SAP’s liability (except as otherwise expressly set forth herein).

 

8. Termination. The terms of this Schedule shall be effective as of the
Effective Date of the Agreement and shall remain in effect until terminated by
either party upon thirty (30) days prior written notice or otherwise in
accordance with a particular SOW. Licensee shall be liable for payment to SAP
for all Services provided prior to the effective date of any such termination,
including any expenses incurred pursuant to the provision of such Services, in
accord with the applicable SOW.

 

22

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

9. General Provisions.

9.1 SAP may subcontract all or part of the Services to be performed to a
qualified third party unless otherwise provided in the SOW. Except as otherwise
provided in Section 4 herein, SAP shall be solely responsible for withholding or
paying any federal, state or local taxes or other amounts withheld from its
employees’ compensation, including, but not limited to, income taxes, FICA,
worker’s compensation and unemployment insurance. [ *116 ]

9.2 With respect to the Services provided by SAP under this Schedule and any SOW
hereto, the relationship of SAP and Licensee is that of an independent
contractor.

9.3 This Schedule, including any applicable SOWs, constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties, whether written or oral,
relating to the same subject matter. In the event of any inconsistencies between
this Schedule and a SOW, the SOW shall take precedence over the Schedule. Any
purchase order or other document issued by Licensee is for administrative
convenience only.

 

10. Survival. Sections 5, 6, 7, 9.1, and 11 shall survive any termination of the
Schedule.

 

11. Limitations of Liability and Remedies.

11.1 ANYTHING TO THE CONTRARY HEREIN NOTWITHSTANDING, EXCEPT FOR (I) DAMAGES
RESULTING FROM UNAUTHORIZED USE OR DISCLOSURE OF PROPRIETARY INFORMATION (II)
SAP’s RIGHT TO COLLECT UNPAID FEES AND (III) THE PROVISIONS OF SECTION 11.3
BELOW, UNDER NO CIRCUMSTANCES SHALL SAP, ITS CONSULTANTS OR LICENSEE BE LIABLE
TO EACH OTHER OR ANY OTHER PERSON OR ENTITY FOR ANY CLAIM ARISING OUT OF AND
RELATING TO THE PERFORMANCE OF SERVICES UNDER A STATEMENT OF WORK FOR AN AMOUNT
OF DAMAGES IN EXCESS OF [ *117 ] HEREUNDER OR BE LIABLE IN ANY AMOUNT FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES, LOSS OF GOOD WILL OR
BUSINESS PROFITS, WORK STOPPAGE, DATA LOSS, COMPUTER FAILURE OR MALFUNCTION, ANY
AND ALL OTHER COMMERCIAL DAMAGES OR LOSS, OR EXEMPLARY OR PUNITIVE DAMAGES.

11.2 Licensee’s Remedies. In the event of a breach of the warranty set forth in
Section 6 of this Schedule, SAP shall, (i) re-perform the Services, at no
additional cost to Licensee, within a time frame reasonable and prompt under the
circumstances; or (ii) in the event re-performance of Services is not
practicable, refund the fees paid to SAP for the such Services.

11.3 The foregoing limitation of liability on direct damages only does not apply
to damages arising out of personal injury or death caused by the negligence or
willful misconduct of SAP. In addition, the foregoing limitation of liability on
direct damages only does not apply to damages arising out of tangible property
damage caused by the negligence or willful misconduct of SAP up to [ *118 ].

11.4 Severability of Actions. SUBJECT TO THE TERMS OF THIS SCHEDULE, IT IS
EXPRESSLY UNDERSTOOD AND AGREED THAT EACH AND EVERY PROVISION OF THIS SCHEDULE
WHICH PROVIDES FOR A LIMITATION OF LIABILITY, DISCLAIMER OF WARRANTIES, OR
EXCLUSION OF DAMAGES IS INTENDED BY THE PARTIES TO BE SEVERABLE AND INDEPENDENT
OF ANY OTHER PROVISION AND TO BE ENFORCED AS SUCH.

11.5 Coordination of Provisions. The limitation of liability and remedies
provisions contained in Section 9 of the Agreement shall not apply to Services
provided pursuant to this Professional Services Schedule to the Agreement
(“PSS”) or a statement of work issued pursuant to the PSS; the limitation of
liability and available remedies for such Services shall be as set forth in the
PSS. Furthermore, in each instance in which provisions of the PSS contradict or
are inconsistent with the provisions of the Agreement, the provisions of the PSS
shall prevail and govern. Additionally, in each instance in which provisions of
a statement of work contradict or are inconsistent with the provisions of the
PSS, the provisions of the statement of work shall prevail and govern.

 

23

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Appendix 1

effective September 30, 2007 (“Appendix”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

This Appendix is hereby annexed to and made a part of the Agreement specified
above. In each instance in which provisions of this Appendix contradict or are
inconsistent with the provisions of the Agreement, the provisions of this
Appendix shall prevail and govern.

 

1. NAMED USER DEFINITIONS:

 

1.1 “SAP Application Professional User” is a Named User who performs operational
related roles supported by the Software and includes the rights granted under
the Employee User.

 

1.2 “SAP Application Limited Professional User” is a Named User who is an
individual who accesses the Software on behalf of Business Partners performing
limited operational roles supported by the Software.

 

1.3 “SAP Application Employee User” is a Named User who is authorized to access
read-only analytics, and provided the ERP Package is licensed, is also
authorized to access the licensed Software solely for the purpose of executing
the following transactions: [ *119 ] Each Employee User includes the rights
granted under the ESS User and shall access the Software solely for such
individual’s own purposes and not for or on behalf of other individuals.

 

1.4 “SAP Application Employee Self Service (ESS) User” is a Named User, and
provided such is licensed to Use the SAP ERP Package, authorized to access the
licensed Software solely for the purpose of executing the following HR
self-services transactions: (1) employee records maintenance, (2) employee time
and attendance entry, (3) employee directory. Each Employee Self Service (ESS)
User shall access the Software solely for such individual’s own purposes and not
for or on behalf of other individuals.

 

1.5 “SAP Application Developer User” is a Named User who uses development and
administration tools provided with the Software for the purpose of modifying,
deploying and managing SAP Software. The Developer User (1) does include the
rights granted under the Employee User and (2) does not include the rights
granted under the (a) Professional User and/or (b) Limited Professional User.

[ *120 ]

 

2. LICENSED SOFTWARE: The Software licensed to Licensee pursuant to this
Appendix consists of the components identified below and specified as being
licensed (“Software”). Unless otherwise provided in this or another Appendix,
only individuals licensed as Named Users hereunder are permitted to Use the SAP
Software and third party Software licensed herein (including optional Software).
Unless otherwise specified for a Software product licensed herein, such Use
shall be in accordance with their respective Named User type and in accordance
with identified licensed Level. In accordance with Section 3 of the Agreement,
at SAP’s reasonable request, Licensee shall deliver to SAP a report, as defined
by SAP, evidencing Licensee’s usage of the Software. SAP agrees that the initial
request for such report will occur [ *121 ] following the effective date of the
Agreement or [ *122 ] following the effective date of this Appendix, whichever
occurs later, and will continue [ *123 ] thereafter.

Licensed SAP Software may utilize limited functionality of other SAP Software
products (“SAP Runtime Software”). Unless Licensee has expressly licensed the
SAP Runtime Software (under this or a separate Appendix), Licensee’s Use of such
SAP Runtime Software is limited to access by and through the licensed SAP
Software for the sole purpose of enabling performance of the licensed SAP
Software.

There are no applicable country/language specific versions licensed by Licensee
from SAP hereunder. In the event Licensee Uses the SAP Software to build and/or
operate a custom developed or third party application external to the SAP
environment, additional license fees may be required.

 

SAP CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

2.1 SAP APPLICATION

 

2.1.1 SAP APPLICATION NAMED USERS:

 

    

Total Number of Named Users Licensed:

    

SAP
Application

Professional

  

SAP
Application
Limited

Professional

  

SAP
Application
Employee

  

SAP
Application
Employee Self
Service (ESS)

  

SAP

Application
Developer

  

SAP
Application
Limited

Professional –
Mobile Asset
Management

SAP Named Users    [ *124 ]    [ *125 ]    [ *126 ]    [ *127 ]    [ *128 ]   
[ *129 ]

 

2.1.2 ERP OPTIONS:

 

“X” if
Licensed

  

Software

  

License
Metric

  

Licensed
Level

X

   Sales/Service Order Processing    [ *130 ]    [ *131 ]

X

   Purchase Order Processing    [ *132 ]    [ *133 ]

X

   Payroll Processing(2)    [ *134 ]    [ *135 ]

X

   e-Recruiting    [ *136 ]    [ *137 ]

X

  

Financial Supply Chain Mgmt. (FSCM)

 

Licensed FSCM Component(s):

 

X      Biller Direct

X      Dispute Management

X      Collections Management

   [ *138 ]    [ *139 ]

X

  

Financial Supply Chain Mgmt (FSCM)

 

– Bank Relationship Mgmt

   [ *140 ]    [ *141 ]   

Financial Supply Chain Mgmt – Treasury Management and In-House Cash

Licensed Component(s):

 

X      SAP Treasury and Risk Management

X      SAP In-House Cash

   [ *142 ]    [ *143 ]

X

   Environmental Health & Safety(5)    [ *144 ]    [ *145 ]

X

   Learning Solution    [ *146 ]    [ *147 ]

X

   Duet    [ *148 ]    [ *149 ]

 

(1)

Notwithstanding the requirement set forth in Section 2.1(b) of the Agreement for
all individuals accessing the Software to be licensed as Named User, individuals
that access the Software on behalf of Business Partners are not required to be
licensed as Named Users in order to access the Sales/Service Order Processing
engine solely to enter Sales/Service Orders (including the creation and update
of Sales/Service Orders and status review of location of shipped goods), solely
for the purpose of running Licensee’s internal business. A Named User license is
required in the event Sales/Service Orders (including the creation and update of
Sales/Service Orders and status review of location of shipped

 

2

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

 

goods) are entered into the Software by individuals who are employees of
Licensee or its Affiliates. Each individual order against a master order shall
be considered a separate order; includes both zero value and non-zero value
orders.

 

(2) Excludes U.S. Payroll Tax Processing which, if licensed from SAP, must be
licensed via a separate Appendix and must equal or exceed the Licensed Level for
US Payroll Processing.

 

(3) [ *150 ]

 

(4) [ *151 ]

 

(5) The Environmental Health & Safety Software does not support dangerous goods
/ hazardous material checks (particularly with regard to classes 1 and 7) and
therefore does not deliver any such checks with its Software. The Licensee is
responsible for reviewing any dangerous goods / hazardous material checks made
by Using SAP Software.

 

(6) [ *152 ]

 

(7) [ *153 ]

 

2.1.2 SAP GENERIC APPLICATION PACKAGES LICENSED:

 

      Yes    No ERP (8)    X    __

 

(8) Required to be licensed for all Software listed below except Software
identified with an “*”. Attached to this Appendix 1 as Exhibit A is the SAP ERP
bill of materials which is effective as of the Effective date of this Appendix
1.

 

2.2 OPTIONAL CROSS INDUSTRY SOFTWARE LICENSED:

 

“X” if
Licensed

  

Software

  

License
Metric

  

Licensed
Level

X

   SAP GRC Access Control Package    [ *154 ]    [ *155 ]

 

(9) [ *156 ]

 

3

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

2.3 OPTIONAL INDUSTRY SOFTWARE LICENSED:

 

2.3.1 Logistic Service Providers Packages:

 

“X” if
Licensed

  

Industry Software

  

License
Metric

  

Licensed
Level

X

   SAP Transportation Operations for Logistic Service Providers    [ *157 ]   
[ *158 ]       [ *159 ]          [ *160 ]   

X

   SAP Extended Warehousing and Logistics for Logistic Service Providers   
[ *161 ]    [ *162 ]       [ *163 ]          [ *164 ]   

X

   SAP Customer Management for Logistic Service Providers *    [ *165 ]   
[ *166 ]       [ *167 ]   

X

   SAP Customer Service for Logistic Service Providers *   

[ *168 ]

[ *170 ]

   [ *169 ]

 

* denotes an Industry Package that does not require the ERP Package

 

4

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

2.3.2 Railway Packages:

 

“X” if
Licensed

  

Industry Software

  

License
Metric

  

Licensed
Level

X

   SAP Railcar Management (10)    [ *171 ]          [ *172 ] [ * ]    [ *173 ]
      [ *174 ]    [ *175 ]       [ *176 ]    [ *177 ]

 

(10) SAP Railcar Management software is currently available in English language
version only.

 

(11) [ *178 ]

 

(12) [ *179 ]

 

(13) [ *180 ]

 

2.3.3 SAP xApps:

 

“X” if
Licensed

  

Industry Software

  

License
Metric

  

Licensed
Level

X

   SAP Global Trade Services – Export   

[ *181 ]

[ *183 ]

   [ *182 ]

X

   SAP Global Trade Services – Import   

[ *184 ]

[ *186 ]

   [ *185 ]

 

2.3.4 SAP NetWeaver:

 

“X” if
Licensed

  

Software

  

License
Metric

  

Licensed
Level

X

   Exchange Infrastructure (XI) Base Engine (14)    [ *187 ]    [ *188 ]

X

   Master Data Management (15)   

[ *189 ]

[ *191 ]

  

[ *190 ]

[ *192 ]

X

   BeX Broadcaster    [ *193 ]    [ *194 ]

X

   External Community Members (16)    [ *195 ]    [ *196 ]

 

(14) Exchange Infrastructure Base Engine includes use of the following Standard
Technical Protocol Adapters: SAP NetWeaver Adapter for IDOCs, RFCs, File/FTP,
Http(s), SOAP, JMS, JDBC, Mail Protocols (pop,imap,smtp), SAP BC Protocol to
connect Software, and to non-SAP applications. Additional types of adapters are
available for additional license fees.

 

(15) [ *197 ]

 

(16) External Community Members are either non-employees of organizations such
as schools, universities, charities or governmental entities or business third
parties including, but not limited to, customers, employees of distributors and
suppliers solely licensed to access the Enterprise Portal software. External
Community Members are not allowed to access other SAP software and their
respective components. Unless otherwise specified herein, Business Partners
employees participating in collaborative business scenarios that require access
beyond the SAP Enterprise Portal software must be licensed as a Named User.

 

5

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

2.4 OPTIONAL SUPPLEMENTARY SOFTWARE LICENSED:

 

“X” if
Licensed

  

Supplementary Products

  

License
Metric

  

Licensed
Level

X

   RFID Integrated for SAP ERP    [ *198 ]    [ *199 ]

X

   Interactive Forms based on Adobe – Enable the Enterprise    [ *200 ]   
[ *201 ]

X

   Technical Adapters (III)    [ *202 ]    [ *203 ]

X

   EDI Adapters Including Industry Specific Mappings (IV)    [ *204 ]   
[ *205 ]

 

(17) [ *206 ]

 

2.5 Database: MS SQL

 

3. LICENSE FEE AND PAYMENT:

3.1 SOFTWARE: The total Net License Fee due and payable by Licensee for the
Software specified above (excluding third party database) in the amount of
[ *207 ], which amount shall be invoiced upon execution of this Appendix and is
payable [ *208 ] from date of invoice.

3.2 DATABASE: The Net Fee to Licensee for the MS SQL Database specified in item
2.5 above is [ *209 ], which shall be invoiced on execution of this Appendix and
is payable [ *210 ] from date of invoice.

 

4. INSTALLATION: For Software to be installed on a specific Licensee or
Affiliate Designated Unit within the Territory, Licensee shall provide SAP with
written notice of the type/model and serial number and location of each
Designated Unit and the number of Users allocated to each such Designated Unit
prior to such installation. Such notice shall be in a form materially similar to
Schedule 1 attached hereto and is to be sent to: SAP Contracts Department,
Attention: Director of Contracts, 3410 Hillview Avenue, Palo Alto, CA 94304.

 

5. DELIVERY: Delivery of the above-specified Software and Documentation is
estimated to take place in September 2007. SAP will use commercially reasonable
efforts to cooperate with Licensee’s request to deliver SAP Software [ *211 ] by
making it available for download or other electronic transmission to Licensee
location in: 2300 Clayton Road, Concord, CA 94520.

SAP will use commercially reasonable efforts to cooperate with Licensee’s
request to deliver the MS SQL licensed under this Appendix by load and leave
installation directly by SAP personnel on Licensee’s hardware at its location
in: Concord, CA. SAP will retain possession of all tangible storage media and,
upon completion of the installation process, SAP will remove the storage media
from Licensee’s premises.

 

6. MAINTENANCE FEE AND PAYMENT: Maintenance service offered by SAP is set forth
in the Premium Support Schedule to the Agreement. Maintenance shall commence as
of the first day of the month following initial delivery of the Software.

The Maintenance Fee for the Software licensed under this Appendix is priced at
the then current factor in effect [ *212 ] multiplied by the then current Net
License Fee for the licensed Software. The current annual Maintenance Fee for
the Software licensed under this Appendix is [ *213 ].

PREMIUM SUPPORT SERVICE AND PAYMENT: Premium Support Service offered by SAP is
set forth in the Premium Support Schedule to the Agreement. In addition to the
Maintenance Fees described above, the annual Premium Support Service Fee is
[ *214 ]. Premium Support Service Fees are subject to change [ *215 ] upon
[ *216 ] notice to Licensee.

 

6

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Maintenance fees and Premium Support Fees as set forth above do not include
Taxes. Maintenance Fees and Premium Support Fees are invoiced on an annual basis
effective January 1 of a calendar year and payable Net 30 days from date of
invoice. Any Maintenance Fees and Premium Support Fees due prior to January 1
are invoiced on a pro-rata basis for the given calendar year in effect.

[ *217 ]

[ *218 ] increases in Maintenance Fees and Premium Support Fees per calendar
year (if any) for the Software licensed in this Appendix shall not be greater
than the increase in the [ *219 ] over the [ *220 ] month period prior to such
increase in Maintenance Fees and/or Premium Support Fees, [ *221 ], per
[ *222 ].

[ *223 ]

 

7. THIRD-PARTY DATABASE: Software licensed hereunder currently requires a
third-party database, which has been licensed hereunder as a runtime version.
Such runtime version shall be limited to Use by Licensee solely in conjunction
with Use of the Software licensed hereunder, and cannot be used to run any third
party software not licensed hereunder.

In the event Licensee uses the licensed database other than as specified above,
a full license, including programming tools provided through such third-party
supplier must be licensed directly from a third party database supplier.

Notwithstanding the above, the Duet Software licensed hereunder currently
requires MaxDB and MS SQL Server Express Edition (third-party databases), which
have been licensed hereunder as runtime versions. Such runtime versions shall be
limited to Use by Licensee solely in conjunction with Use of the Duet Software
licensed hereunder, and cannot be used to run any other SAP Software or third
party software licensed hereunder.

 

8. EXCHANGE OPTION: For a period of [ *224 ] from the effective date of this
Appendix, Licensee shall have the option, once per calendar year, to exchange
any number of the licensed Named Users and/or SAP Software for a [ *225 ] credit
of the List Price license fees for such licensed Named Users or SAP Software
under this Appendix, to be applied towards the licensing of additional Named
Users and/or SAP Software that have been delivered and licensed hereunder
(excluding non-discountable and third party software and Third Party Database)
as set forth in this Appendix based upon the Unit List Price(s) and List Price
License Fee(s). [ *226 ] Upon written notice from Licensee regarding its
exercising of such exchange option, SAP will issue an Amendment to this Appendix
modifying the Named User count or Software metric. [ *227 ]

 

9. PUBLICITY: In consideration of the additional Software discount, upon
Licensee consent which shall not be unreasonably withheld, Licensee agrees to
participate in reference activities for the Software including but not limited
to reference calls and stories, press testimonials, site visits, SAPPHIRE
participation, etc., at times mutually agreeable to the parties. SAP will make
reasonable efforts to avoid having the reference services unreasonably interfere
with Licensee’s business. All reference calls and services (i) will be at such
time as is reasonably convenient to Licensee; (ii) will be subject to the
requirement that such references, testimonials, releases and announcements be
accurate as of the time published or republished (Licensee will inform SAP if a
previously published statement is no longer accurate), (iii) shall be
coordinated with and the content will be subject to Licensee’s prior review and
approval, which shall not be unreasonably withheld, before SAP makes any use
thereof; and (iv) any use of Licensee’s name or any of its trademarks shall be
consistent with Licensee’s trademark guidelines provided to SAP from time to
time.

 

10. OPTION TO TERMINATE: Licensee shall have until September 29, 2007, to
evaluate the [ *228 ] solution licensed in this Appendix 1. In the event
Licensee determines the [ *229 ] solution fails to meet its internal business
needs, Licensee shall provide written notice detailing such failure to SAP by no
later than September 30, 2007. Notice of such failure must be given by overnight
courier service to: SAP Contracts Department, Attention: Director of Contracts,
3410 Hillview Avenue, Palo Alto, CA 94304. [ *230 ] In the event SAP does not
receive written notification of termination from Licensee as specified herein by
September 30, 2007, this Option to Terminate will automatically lapse and be of
no further force and effect.

 

7

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

11. OPTION #1 FOR ADDITIONAL SOFTWARE: For a period of [ *231 ] from the
Effective Date of this Agreement, Licensee shall have the right upon written
notice to SAP, and subject to written appendices to be entered into by the
parties, to license additional Named Users, additional license metrics, and/or
SAP software (excluding third party software, third party database, and
non-discountable SAP components) in accordance with SAP’s List of Prices and
Conditions in [ *232 ] less [ *233 ] percent. Licensee agrees that such
additional License Fees due SAP shall be due SAP net thirty (30) days from the
date of SAP invoice. Third-party software, including Third-Party Database, and
other non-discountable SAP components are excluded from such discount. This
option is contingent upon Licensee not being in material breach of the
Agreement, including being current with all required payments, including
required maintenance.

 

12. OPTION #2 FOR ADDITIONAL SOFTWARE: After the expiration of item 11 Option #1
for Additional Software herein until [ *234 ], Licensee shall have the right
upon written notice to SAP, and subject to written appendices to be entered into
by the parties, to license additional Named Users, additional license metrics,
and/or SAP software (excluding third party software, third party database, and
non-discountable SAP components) in accordance with SAP’s then-current List of
Prices and Conditions, less [ *235 ] percent. Licensee agrees that such
additional License Fees due SAP, shall be due SAP [ *236 ] from the date of SAP
invoice. Third-party software, including Third-Party Database, and other
non-discountable SAP components are excluded from such discount. This option is
contingent upon Licensee not being in material breach of the Agreement,
including being current with all required payments, including required
maintenance.

 

13. SUCCESSOR PRODUCTS: If Licensee is receiving Premium Support Services or
Maintenance Services hereunder [ *237 ], then Licensee will be entitled to
license such functionality it previously licensed [ *238 ] excluding third-party
software. If such separate product contains additional functionality, Licensee
may license such functionality at a fee to be mutually agreed, not to exceed
SAP’s then current SAP list price.

 

14. EXECUTIVE SPONSORS: For a period of [ *239 ] from the Effective Date of this
Appendix, SAP agrees to provide [ *240 ] and through the individuals defined in
this Section 14, governance and consultative executive support for SAP projects
and activities. The primary purpose of SAP’s participation will be for those
individuals defined in this Section 14 to assist Licensee’s Executive Management
in the oversight of the projects and provide the necessary support to help
ensure the projects’ success and the overall success of Licensee’s SAP program.
SAP agrees to provide the following individuals (or their successors or agreed
upon designates) as the SAP governance team at the appropriate level and
frequency as agreed to by Licensee and SAP:

 

  •  

Bill McDermott, President and CEO, SAP Americas; and

 

  •  

Chris McClain, Senior Vice President/GM Operations.

 

15. SOURCE CODE: Currently, source code as updated from time to time for the
application components of the Software licensed under this Appendix shall be
provided (subject to Section 6.1 of the Agreement) to Licensee at the Designated
Sites listed in the Premium Support Schedule.

 

16. VALIDITY OF OFFER: The validity of this Appendix will expire September 30,
2007, unless sooner executed by Licensee, or extended in writing by SAP.

 

8

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Accepted by:

    Accepted by: SAP America, Inc.     Pacer International, Inc. (SAP)    
(Licensee) By:   /s/ Charles F. Tisa     By:   /s/ Michael E. Uremovich Name:  
Charles F. Tisa     Name:   Michael E. Uremovich Title:   Vice President    
Title:   Chairman & CEO Date:   9/28/07     Date:   10/2/07

 

9

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Schedule 1 to Appendix 1

Designated Unit Information

 

1. Name of Licensee or Affiliate where Designated Unit is located:
_______________________________

 

2. Designated Unit(s) to be identified by Licensee to SAP in writing.

 

Type/Model No.:      Serial No.:      Location of Designated Unit:          
Telephone Number:      Software Delivery Contact Person:     

3.

 

Hardware Information

  

Operating System

  

Database*

Manufacturer

  

Model

  

Manufacturer

  

Release

  

Manufacturer

  

Release

              

 

* Note: When Database is licensed from the vendor directly, insert P.O. Number
                    , Invoice Number                      and Date
                    

 

       

Name

  Date        

Title

          (Licensee)  

 

10

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Exhibit A

SAP ERP Bill of Materials

This bill of materials is being attached for informational purposes only.
Nothing in this bill of materials limits SAP’s development of Software
enhancements to SAP ERP or new products which may at SAP’s sole discretion be
licensed separately for additional license fees and this bill of materials is
not a commitment that such functionality, in its current form, will be in future
versions or releases of the software. For all Software licensed separately by
SAP including but not limited to Optional Packages and Industry Specific
Solutions, the parties agree to execute separate Appendices at mutually agreed
upon pricing and terms.

SAP ERP, Financials

[ *241 ]

SAP ERP, Human Resources

[ *242 ]

 

11

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Operations – Customer Relationship Management (CRM) related

[ *243 ]

Operations – Supply Chain Management (SCM) related

[ *244 ]

Operations – Product Lifecycle Management (PLM) related

[ *245 ]

 

12

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

 

13

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Appendix 2

effective September 30, 2007 (“Appendix”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

This Appendix is hereby annexed to and made a part of the Agreement specified
above. The following Articles and Provisions of the Agreement are specifically
incorporated herein by reference: 1 (Definitions), 2 (License Grant), 4 (Price
and Payment), 5 (Term), 6.1 (Protection of Proprietary Information), 7.2
(Express Disclaimer), 9 (Limitation of Liability), 10 (Assignment) and 11
(General Provisions). Unless stated otherwise herein, all other provisions of
the Agreement are specifically excluded with respect to this Appendix. In each
instance in which provisions of this Appendix contradict or are inconsistent
with the incorporated provisions of the Agreement, the provisions of this
Appendix shall prevail and govern.

 

1. LICENSE GRANT:

 

  1.1 Software licensed by Licensee from SAP hereunder (“RWD software”) is as
follows:

SAP Productivity Pak by RWD (“PP”) and SAP Productivity Pak Help Launchpad by
RWD (”Launchpad”)

 

     LICENSED:     

NUMBER of [ *246 ]

   [ *247 ]      [ *248 ]*

SAP Productivity Pak by RWD

   [ *249 ]  

SAP Productivity Pak Help Launchpad by RWD

   [ *250 ]  

* [ *251 ]

  

 

  1.2 DATABASE:

 

      X         DATABASE INTERFACE for PP

and

    X         DATABASE for Launchpad: MS SQL

 

2. LICENSE FEE AND PAYMENT:

2.1 RWD SOFTWARE: The Net License Fee to Licensee for the RWD Software specified
above (excluding third party database) is [ *252 ], which shall be invoiced on
execution of this Appendix, and is payable [ *253 ] from date of invoice.

2.2 DATABASE: The Net License Fee to Licensee for the MS SQL Database specified
in item 1.2 above is [ *254 ], which shall be invoiced on execution of this
Appendix, and is payable [ *255 ] from date of invoice.

2.3 In the event Licensee exceeds the License Grant specified herein, and/or
Licensee desires to expand the License Grant specified herein to include
additional Affiliates, divisions or business units not identified herein
Licensee agrees to provide written notice to SAP. SAP reserves the right to
modify the Agreement to reflect such increase in the License Grant, recalculate
the Net License Fee and Maintenance Fee accordingly and invoice Licensee for
such increased license and maintenance fees based on SAP’s then current pricing
in effect.

In accordance with Section 3 of the Agreement, upon SAP’s reasonable request,
Licensee shall deliver to SAP a report, as defined by SAP, evidencing Licensee’s
usage of the RWD software licensed under this Agreement.

 

1

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

3. INSTALLATION: For the RWD software to be installed at a specific Licensee
and/or Affiliate site within the Territory, Licensee shall provide SAP with
written notice of the location of each computer and the number of Users,
licensed in Section 1, allocated to each such device within [ *256 ] of the use
of such device. Such notice shall be sent to: SAP Contract Department,
Attention: Contracts Director, 3410 Hillview Avenue, Palo Alto, CA 94304.
Licensee shall be responsible for installation of the RWD software.

 

4. DELIVERY: Delivery of the above-specified RWD software and its documentation
is estimated to take place in September 2007. SAP will use commercially
reasonable efforts to cooperate with Licensee’s request to deliver the RWD
software licensed under this Appendix by making it available for download or
other electronic transmission to Licensee’s location at: 2300 Clayton Road,
Concord, CA 94520.

SAP will use commercially reasonable efforts to cooperate with Licensee’s
request to deliver the MS SQL licensed under this Appendix by load and leave
installation directly by SAP personnel on Licensee’s hardware at its location
in: Concord, CA SAP will retain possession of all tangible storage media and,
upon completion of the installation process, SAP will remove the storage media
from Licensee’s premises.

 

5. MAINTENANCE FEE AND PAYMENT:

5.1 To the degree RWD makes such maintenance services generally available to
SAP, Licensee may request and SAP shall provide maintenance service
(“Maintenance”) with respect to the RWD software, so long as Licensee is
subscribing for and paying for Maintenance. Maintenance currently includes the
delivery of releases and versions of the RWD software made available to SAP,
support via telephone, coordination of defect correction with RWD, and SAP’s
support portal. Maintenance, from SAP, for the RWD software licensed hereunder
is limited to the United States sites previously identified in the Agreement and
related Appendices. Notwithstanding anything to the contrary in the Agreement,
Licensee acknowledges RWD's standard hours of maintenance service are Monday
through Friday, 8:30 a.m. to 5:30 p.m., eastern standard time, except for
holidays as observed by RWD; further, Licensee acknowledges that for each
release, RWD will offer maintenance services through SAP only for the most
recent version and the version immediately prior thereto. After a new release
becomes commercially available, RWD will provide maintenance services through
SAP only for [ *257 ]. In order to receive Maintenance hereunder, Licensee must
make all required remote support connections to each Designated Unit, at its
expense, as requested by SAP.

In the event RWD (i) changes in any material adverse manner the nature of
Maintenance available from RWD to SAP or (ii) does not make available to SAP new
releases and versions of the Software made available by RWD to its customers
under direct maintenance generally, such change or non availability shall be
deemed a “Material Maintenance Change”.

Licensee shall appoint no more than 5 individuals who are knowledgeable in the
operation of the RWD software to serve as primary contacts in the event that
Licensee needs to contact RWD for support. The identification and number of Key
Users will be specified in Schedule 1 to this Appendix. All of Licensee’s
support inquiries shall be initiated solely through these Key Users. Licensee
shall have the right to appoint substitute individuals to serve as Key Users
provided the names of the new individuals and the individuals being substituted
are communicated to SAP in writing. Licensee shall have the right to appoint
additional individuals to serve as Key Users upon mutual agreement of the
Licensee and SAP.

5.2 Maintenance at such United States site(s) shall commence upon the [ *258 ]
following initial delivery of the RWD software. Maintenance Fees for the
software licensed under this Appendix, for the total number of Users specified
above, is [ *259 ] per year. Maintenance fees are subject to change upon
[ *260 ] written notice to Licensee. Maintenance fees set forth above do not
include Taxes. [ *261 ] provided the maintenance fee terms of SAP’s reseller
arrangement with RWD remains unchanged, increases in Maintenance Fee per year
for the RWD Software licensed under this Appendix shall not exceed the previous
year’s maintenance fees adjusted by the change in the [ *262 ] over the [ *263 ]
month period prior to such increase in maintenance fees, [ *264 ].

 

2

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

5.3 In the event Licensee elects not to commence Maintenance upon the [ *265 ]
following initial delivery of the RWD software, or Maintenance is otherwise
declined for some period of time, and is subsequently requested or reinstated,
SAP will invoice Licensee the accrued maintenance service fees associated with
such time period [ *266 ]. In the event of a Material Maintenance Change
Licensee may, at its option, elect to terminate Maintenance immediately upon
[ *267 ] written notice to SAP. In such event, SAP will refund to Licensee a pro
rata portion of the prepaid but unearned Maintenance Fee. Nothing herein
prohibits Licensee from seeking Maintenance for the Software directly with RWD,
and SAP will not enforce any provision in any agreement with RWD to the
contrary.

5.4 [ *268 ]

 

6. LIMITATION OF LIABILITY: In no event shall SAP’s total liability for damages
of [ *269 ] licensed hereunder exceed [ *270 ] the Net License Fee identified in
Section 2 hereof.

 

7. THIRD-PARTY DATABASE:

7.1 For PP: The PP software licensed hereunder currently requires a MS SQL
database product, which is a third party product, and which has either been
integrated or pre-installed as part of the PP software, or which must be
installed to Use the PP software. If integrated, the third party database
product functionality as integrated in the PP software may differ from a
non-integrated third party database product. Any third party database product is
subject to its respective third party vendor License Agreement. This Appendix
does not contain a license to use any third party database product, even if
integrated, to run PP. Licensee has no right to use and is not licensed to use
any copy of the third party database with PP until Licensee has executed the
Agreement, this Appendix, and a third party database license agreement for the
applicable third party database. Upon request, Licensee shall provide to SAP the
invoice number and/or license number and corresponding date for the third party
database.

SAP makes no representations or warranties as to the terms of any license or the
operation of any third-party database licensed or obtained directly from a third
party supplier by Licensee. Licensee is responsible for support and maintenance
of the third-party database licensed from a third party supplier, and SAP has no
responsibility in this regard.

7.2 For Launchpad: The Launchpad software licensed hereunder currently requires
a third-party database, which has been licensed hereunder as a runtime version.
Such runtime version shall be limited to Use by Licensee for Productive and
Non-Productive Use of the Launchpad software licensed hereunder. In the event
Licensee uses the licensed database other than as specified above, a full
license, including programming tools provided through such third-party supplier
must be licensed directly from a third party database supplier.

 

8. GENERAL PROVISIONS:

8.1 Warranty. Subject to conditions and limitations [ *271 ], SAP warrants that
the RWD Software will substantially conform to the functional specifications
contained in the RWD Software Documentation [ *272 ] following Delivery (the
“Warranty Period”) when Used without material alteration on the Designated
Unit(s). SAP’s warranty is subject to Licensee providing SAP necessary access,
including remote access, to the RWD Software. Licensee shall provide SAP with
sufficient test time and support on Licensee’s Designated Unit(s) to correct the
defect.

8.2 Warranty Remedy. Licensee’s [ *273 ] remedies for any damages or loss
connected with a breach of the warranty provided in Section 8.1 hereof, whether
due to SAP’s negligence or breach of any other duty, shall be, at [ *274 ]
option, for SAP: (i) to bring the performance of the RWD Software into
substantial compliance with the functional specifications within a reasonable
time; or (ii) return an appropriate portion of any payment made by Licensee with
respect to the applicable portion of the RWD Software, not to exceed the License
Fees paid under this Appendix.

8.3. Indemnification. [ *275 ], SAP shall defend and indemnify Licensee against
all costs and damages, including reasonable attorneys’ fees, reasonably incurred
by Licensee in the defense of any claim brought against Licensee in the
Territory by third parties alleging that Licensee’s Use of the RWD Software and
RWD Software Documentation infringes: (i) any United States patent; or (ii) a
copyright; or (iii) trade secret rights. Licensee shall promptly notify SAP in
writing of any

 

3

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

such claim and SAP shall be permitted to control fully the defense and any
settlement of such claim as long as such settlement shall not include a
financial obligation on Licensee. Licensee shall cooperate fully in the defense
of such claim and may appear, at its own expense, through counsel reasonably
acceptable to SAP. If use of the most current version or release would have
avoided the infringement, any indemnification shall be conditioned on the
allegedly infringing RWD Software and RWD Documentation being the most recent
version or release thereof made available via Maintenance at the time of such
alleged infringement.

8.4 Sole and Exclusive Remedy. THE PROVISIONS OF SECTION 8.3 STATE THE SOLE,
EXCLUSIVE, AND ENTIRE LIABILITY OF SAP TO LICENSEE, AND IS LICENSEE’S SOLE
REMEDY AGAINST SAP, WITH RESPECT TO THE INFRINGEMENT OF THIRD-PARTY INTELLECTUAL
PROPERTY RIGHTS BY THE RWD SOFTWARE

 

9. OPTION FOR RWD SOFTWARE: For a period of [ *276 ] from the effective date of
this Appendix, Licensee shall have the right upon written notice to SAP, and
subject to written appendices to be entered into by the parties, to license
additional quantities of RWD third party software provided that SAP has the
right to license such third party software and that the pricing terms of its
reseller agreement with such third party software vendor are the same as they
are as of the date of this Appendix. The License Fees for such third party
software shall be in accordance with SAP’s list price then currently in effect,
discounted by [ *277 ]. This option is additionally contingent upon Licensee not
being in material breach of the Agreement, including being current with all
required payments, including required maintenance.

 

10. VALIDITY OF OFFER: The validity of this Appendix will expire September 30,
2007, unless sooner executed by Licensee, or extended in writing by SAP.

 

4

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Accepted by:

    Accepted by: SAP America, Inc.     Pacer International, Inc. (SAP)    
(Licensee) By:   /s/ Charles F. Tisa     By:   /s/ Michael E. Uremovich Name:  
Charles F. Tisa     Name:   Michael E. Uremovich Title:   Vice President    
Title:   Chairman & CEO Date:   9/28/07     Date:   10/2/07

 

5

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Schedule 1 to Appendix 2

Software and User Allocation

Licensee — please assist with inserting this information

Contact Data

 

Customer Name: *Shipping Address:    City/State/Zip:    Contact Name:    Contact
Phone Number:    Contact Fax Number: Contact E-Mail Address:   

 

* Shipping address must be a street address, PO Box is not sufficient.

Products Licensed:

 

    

NUMBER of LICENSED

SAP Professional and Limited

Professional USERS

  

NUMBER of LICENSED SAP

Employee USERS

SAP Productivity Pak by RWD

      SAP Productivity Pak Help Launchpad by RWD      

 

Current SAP Release:

   Microsoft Windows Version:

Microsoft Office Version:

   SAP GUI Version:

 

Account Executive Name:    Phone No.:

 

Fax No.:

Date Form Completed:    Contract Start Date:    Maint. Start Date:       Maint
Fee:

 

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Redwood Appendix

Appendix 3

effective September 30, 2007 (“Appendix”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

This Appendix is hereby annexed to and made a part of the Agreement specified
above. The following Articles and Provisions of the Agreement are specifically
incorporated herein by reference: 1 (Definitions), 2 (License Grant), 4 (Price
and Payment), 5 (Term), 6.1 (Protection of Proprietary Information), 7.2
(Express Disclaimer), 9 (Limitation of Liability), 10 (Assignment) and 11
(General Provisions). Unless stated otherwise herein, all other provisions of
the Agreement are specifically excluded with respect to this Appendix. In each
instance in which provisions of this Appendix contradict or are inconsistent
with the incorporated provisions of the Agreement, the provisions of this
Appendix shall prevail and govern.

 

1. LICENSE GRANT:

1.1 SAP Central Job Scheduling by Redwood (“Redwood Software”): The software
licensed to Licensee pursuant to this Appendix consists of Redwood Software for
Use for job scheduling of third party applications. Licensee may not exceed the
process server level specified below for the Redwood Software (“Level”). Only
Named Users licensed under Appendices to the Agreement are permitted to Use the
Redwood Software. Such Use shall be in accordance with their respective Named
User types.

NUMBER OF [ *278 ]*: [ *279 ] (“Level”)

* [ *280 ]

1.2 Oracle database interface: X (actual Oracle database must be licensed
directly by Licensee from Oracle)

 

2. LICENSE FEE AND PAYMENT:

2.1 REDWOOD SOFTWARE: The Net License Fee to Licensee for the Redwood Software
specified above (excluding third party database) is [ *281 ], which shall be
invoiced on execution of this Appendix, and is payable [ *282 ] from date of
invoice.

In the event Licensee exceeds the Level of the License Grant specified herein
and/or Licensee desires to expand the Level of the License Grant specified
herein, Licensee agrees to provide written notice to SAP. SAP reserves the
right, subject to SAP’s right to continue to license the Redwood Software, to
amend the Agreement to reflect such increase in the Level of the License Grant,
to recalculate the Net License Fee and Maintenance Fee accordingly and to
invoice Licensee for such increased license and Maintenance Fees based on SAP’s
then current pricing in effect.

In accordance with Section 3 of the Agreement, upon SAP’s reasonable request,
Licensee shall deliver to SAP a report, as defined by SAP, evidencing Licensee’s
usage of the Redwood Software licensed under this Agreement.

 

3. INSTALLATION: For the Redwood Software to be installed at a specific Licensee
and/or Affiliate site within the Territory, Licensee shall provide SAP with
written notice of the location of each computer and the number of Named Users
allocated to each such device within [ *283 ] of the use of such device. Such
notice shall be in a form materially similar to Schedule 1 attached hereto and
is to be sent to: SAP Contract Department, Attention: Director of Contracts,
3999 West Chester Pike, Newtown Square PA 19073. Licensee shall be responsible
for installation of the Redwood Software.

 

4. DELIVERY: Delivery of the above-specified Software and Documentation is
estimated to take place in September 2007. SAP will use commercially reasonable
efforts to cooperate with Licensee’s request to deliver SAP Software and
Maintenance by making it available for download or other electronic transmission
to Licensee location in:     2300 Clayton Road, Concord, CA 94520.

 

5. MAINTENANCE FEE AND PAYMENT:

5.1 To the degree Redwood Distribution Services B.V. makes such services
generally available to SAP, Licensee may request and SAP shall provide
maintenance service (“Maintenance”) with respect to the Redwood Software.
Maintenance currently includes the delivery of releases and versions of the
Redwood Software made available to SAP, support via telephone, coordination of
defect correction with Redwood, and

 

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

SAP’s support portal. Maintenance, from SAP, for the Redwood Software licensed
hereunder is limited to the sites previously identified in the Agreement and
related Appendices. In order to receive Maintenance hereunder, Licensee must
make all required remote support connections to each Designated Unit, at its
expense, as requested by SAP.

In the event Redwood (i) changes in any material adverse manner the nature of
Maintenance available from Redwood to SAP or (ii) does not make available to SAP
new releases and versions of the Software made available by Redwood to its
customers under direct maintenance generally, such change or non availability
shall be deemed a “Material Maintenance Change”.

5.2 Maintenance shall commence on the first day of the month following initial
delivery of the Redwood Software. The Maintenance Fee for the Redwood Software
licensed under this Appendix is priced at the then current factor in effect
[ *284 ] multiplied by the then current Net License Fee for the licensed Redwood
Software. The current annual Maintenance Fee for the Redwood Software licensed
under this Appendix is [ *285 ]. Maintenance Fees are subject to change [ *286 ]
upon [ *287 ] prior written notice to Licensee. Maintenance fees set forth above
do not include Taxes. Maintenance Fees are invoiced on an annual basis effective
January 1 of a calendar year and payable Net 30 days. Any Maintenance Fees due
prior to January 1 are invoiced on a pro-rata basis for the given calendar year
in effect.

In addition to the Maintenance Fees described above, the annual Premium Support
Service Fee is [ *288 ]. Premium Support Service Fees are subject to change once
during a calendar year upon [ *288.1 ] prior written to Licensee. Premium
Support Service Fees set forth above do not include Taxes. Premium Support
Service Fees are invoiced on an annual basis effective January 1 of a calendar
year and payable Net 30 days from date of invoice. Any Premium Support Service
Fees due prior to January 1 are invoiced on a pro-rata basis for the given
calendar year in effect.

[ *289 ] provided the maintenance and support fee terms of SAP’s reseller
arrangement with Redwood remains unchanged, increases in Maintenance Fee or
Premium Support Service Fee per year for the Redwood Software licensed under
this Appendix shall not exceed the previous year’s maintenance fees adjusted by
the change in the [ *290 ] over the [ *291 ] month period prior to such increase
in maintenance fees, [ *292 ].

Fees due prior to January 1 are invoiced on a pro-rata basis for the given
calendar year in effect.

5.3 In the event Licensee elects not to commence Maintenance upon the first day
of the month following initial delivery of the Redwood Software, or Maintenance
is otherwise declined for some period of time, and is subsequently requested or
reinstated, SAP will invoice Licensee the accrued Maintenance Fees associated
with such time period [ *293 ].

5.4 In the event of a Material Maintenance Change Licensee may, at its option,
elect to terminate Maintenance immediately [ *294 ] written notice to SAP. In
such event, SAP will refund to Licensee a pro rata portion of the prepaid but
unearned Maintenance Fee and Premium Support Service Fee. Nothing herein
prohibits Licensee from seeking Maintenance for the Software directly with
Redwood, and SAP will not enforce any provision in any agreement with Redwood to
the contrary.

5.5 [ *295 ]

 

6. THIRD-PARTY DATABASE AND OTHER THIRD PARTY SOFTWARE:

6.1 The Redwood Software licensed hereunder requires an Oracle database product,
which is a third-party product, and which has either been integrated or
pre-installed as part of the Redwood Software, or which must be installed to Use
the Redwood Software. The Oracle database product functionality as integrated in
the Redwood Software may differ from a non-integrated Oracle database product.
The Oracle database product is subject to its respective Oracle license
agreement. This Appendix or Agreement does not contain a license to use the
integrated Oracle database product. Licensee has no right to use and is not
licensed to use the copy of the Oracle database until Licensee has executed the
Agreement, this Appendix and execute an Oracle license agreement for the Oracle
database. Upon request, Licensee shall provide to SAP the invoice number and/or
license number and corresponding date for the Oracle party database.

SAP makes no representations or warranties as to the terms of any license or the
operation of any third-party database obtained directly from a third party
supplier by Licensee. Licensee is responsible for support and maintenance of the
third-party database licensed from a third party supplier, and SAP has no
responsibility in this regard.

 

2

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

7. LIMITATION OF LIABILITY: In no event shall SAP’s or its Licensors’ total
liability for damages [ *296 ] arising from or related to the [ *297 ] exceed
[ *297.1 ] the Net License Fee identified in Section 2 hereof.

 

8. GENERAL PROVISIONS:

8.1 Warranty. Subject to conditions and limitations [ *298 ], SAP warrants that
the Redwood Software will substantially conform to the functional specifications
contained in the Redwood Software Documentation for [ *299 ] following Delivery
(the “Warranty Period”) when Used without material alteration on the Designated
Unit(s). SAP’s warranty is subject to Licensee providing SAP necessary access,
including remote access, to the Redwood Software. Licensee shall provide SAP
with sufficient test time and support on Licensee’s Designated Unit(s) to
correct the defect.

8.2 Warranty Remedy. Licensee’s [ *300 ] remedies for any damages or loss in any
way connected with a breach of the warranty provided in Section 8.1 hereof,
whether [ *301 ], shall be, at [ *302 ] option, for SAP to: (i) bring the
performance of the Redwood Software into substantial compliance with the
functional specifications within a reasonable time; or (ii) return an
appropriate portion of any payment made by Licensee with respect to the
applicable portion of the Redwood Software, not to exceed the License Fees paid
under this Appendix.

8.3. Indemnification. [ *303 ] SAP shall defend and indemnify Licensee against
all costs and damages, including reasonable attorneys’ fees, reasonably incurred
by Licensee in the defense of any claim brought against Licensee in the
Territory by third parties alleging that Licensee’s Use of the Redwood Software
and Redwood Software Documentation infringes: (i) any United States patent; or
(ii) a copyright; or (iii) trade secret rights. Licensee shall promptly notify
SAP in writing of any such claim and SAP is permitted to control fully the
defense and any settlement of such claim as long as such settlement shall not
include a financial obligation on Licensee. Licensee shall cooperate fully in
the defense of such claim and may appear, at its own expense, through counsel
reasonably acceptable to SAP. If use of the most current version or release
would have avoided the infringement, any indemnification shall be conditioned on
the allegedly infringing Redwood Software and Redwood Documentation being the
most recent version or release thereof made available via Maintenance at the
time of such alleged infringement.

8.4 Sole and Exclusive Remedy. THE PROVISIONS OF SECTION 8.3 STATE THE SOLE,
EXCLUSIVE, AND ENTIRE LIABILITY OF SAP TO LICENSEE, AND IS LICENSEE’S SOLE
REMEDY AGAINST SAP, WITH RESPECT TO THE INFRINGEMENT OF THIRD-PARTY INTELLECTUAL
PROPERTY RIGHTS BY THE REDWOOD SOFTWARE.

 

9. OPTION FOR REDWOOD SOFTWARE: For a period of [ *304 ] from the effective date
of this Appendix, Licensee shall have the right upon written notice to SAP, and
subject to written appendices to be entered into by the parties, to license
additional quantities of Redwood third party software provided that SAP has the
right to license such third party software and that the pricing terms of its
reseller agreement with such third party software vendor are the same as they
are as of the date of this Appendix. The License Fees for such third party
software shall be in accordance with SAP’s list price then currently in effect,
discounted by [ *305 ]. This option is additionally contingent upon Licensee not
being in material breach of the Agreement, including being current with all
required payments, including required maintenance.

 

10. VALIDITY OF OFFER: The validity of this Appendix will expire September 30,
2007, unless sooner executed by Licensee, or extended in writing by SAP.

 

3

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Accepted by:

    Accepted by: SAP America, Inc.     Pacer International, Inc. (SAP)    
(Licensee) By:   /s/ Charles F. Tisa     By:   /s/ Michael E. Uremovich Name:  
Charles F. Tisa     Name:   Michael E. Uremovich Title:   Vice President    
Title:   Chairman & CEO Date:   9/28/07     Date:   10/2/07

 

4

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Redwood Appendix

Schedule 1 to Appendix 3

Designated Unit Information

 

1. Name of Licensee or Affiliate where Designated Unit is located:
_______________________________

 

2. Designated Unit(s) to be identified by Licensee to SAP in writing.

 

Type/Model No.:      Serial No.:      Location of Designated Unit:          
Telephone Number:      Software Delivery Contact Person:     

3.

 

Hardware Information

  

Operating System

  

Database*

Manufacturer

  

Model

  

Manufacturer

  

Release

  

Manufacturer

  

Release

            Oracle   

 

* Note: When Database is licensed from the vendor directly, insert P.O. Number
                    , Invoice Number                      and Date
                    

 

       

Name

  Date        

Title

          (Licensee)  

 

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Mercury Appendix

Appendix 4

effective September 30, 2007 (“Appendix”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

This Appendix is hereby annexed to and made a part of the Agreement specified
above. The following Articles and Provisions of the Agreement are specifically
incorporated herein by reference: 1 (Definitions), 2 (License Grant), 4 (Price
and Payment), 5 (Term), 6.1 (Protection of Proprietary Information), 7.2
(Express Disclaimer), 9 (Limitation of Liability), 10 (Assignment) and 11
(General Provisions). Unless stated otherwise herein, all other provisions of
the Agreement are specifically excluded with respect to this Appendix. In each
instance in which provisions of this Appendix contradict or are inconsistent
with the incorporated provisions of the Agreement, the provisions of this
Appendix shall prevail and govern.

 

1. LICENSE GRANT:

 

1.1 “Mercury Software” shall mean, if specified below in this Section 1.1 as
licensed, Mercury LR Software (as defined below) and/ or Mercury QC Software (as
defined below). The Mercury Software licensed by Licensee from SAP hereunder is
as follows:

  “X” if

Licensed

 

  X SAP Loadrunner™ by Mercury (“Mercury LR Software”): Notwithstanding anything
to the contrary herein or in the Agreement, Licensee’s Use of the Mercury LR
Software is limited solely to testing or monitoring pre-production SAP Software
for up to the [ *306 ] in quality assurance and similar environments, and may
only be used only on a single server. For the purposes of this Appendix, the
phrase [ *307 ] means [ *308 ]. Only individuals licensed under the Agreement as
Named Users of SAP Software (“SAP Named Users”) are permitted to Use the Mercury
LR Software licensed hereunder. SAP Named Users are permitted to Use the Mercury
LR Software licensed hereunder solely in conjunction with SAP Software licensed
under the Agreement in accordance with such individuals respective User type.

Number of [ *309 ] for Mercury LR Software

[ *310 ] (“Virtual User Limit”)

 

  X SAP Quality Center™ by Mercury (“Mercury QC Software”): Notwithstanding
anything to the contrary herein or in the Agreement, Licensee’s Use of the
Mercury QC Software is limited solely to having the number [ *311 ] listed below
[ *312 ] Use the Mercury QC Software for testing or monitoring pre-production
SAP Software only in quality assurance and similar environments. Any individuals
that Use the Mercury QC Software must be licensed as a [ *313 ]. [ *314 ] shall
not have the right to Use any other SAP or third party software under the
Agreement unless they are expressly licensed under a separate Appendix as a
Named User of such software.

Number of [ *315 ] for Mercury QC Software

[ *316 ] (“Tester User Limit for Quality Center”)

 

1.2 RUNTIME DATABASE: MS SQL Server

 

2. LICENSE FEE AND PAYMENT: The Net License Fee due and payable by Licensee for
the Mercury Software licensed in Section 1 above is the amount of [ *317 ],
which amount shall be invoiced upon execution of this Appendix and is payable
net [ *318 ] of the date of invoice.

In the event Licensee exceeds the License Grant specified herein, and/or
Licensee desires to expand the License Grant specified herein, Licensee agrees
to provide written notice to SAP. SAP reserves the right, subject to SAP’s right
to continue to license the Mercury Software to modify the Agreement to reflect
such increase in the License Grant, recalculate the Net License Fee and
Maintenance Fee accordingly and invoice Licensee for such increased license and
maintenance fees based on SAP’s then current pricing in effect.

 

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

In accordance with Section 3 of the Agreement, upon SAP’s reasonable request,
Licensee shall deliver to SAP a report, as defined by SAP, evidencing Licensee’s
usage of the Mercury Software licensed under this Agreement.

 

3. INSTALLATION: For the Mercury Software to be installed at a specific Licensee
and/or Affiliate site within the Territory, Licensee shall provide SAP with
written notice of the location of each computer and the number of Named Users
allocated to each such device within [ *319 ] of the use of such device. Such
notice shall be in a form materially similar to Schedule 1 attached hereto and
is to be sent to: SAP Contract Department, Attention: Director of Contracts,
3999 West Chester Pike, Newtown Square PA 19073. Licensee shall be responsible
for installation of the Mercury Software.

 

4. DELIVERY: Delivery of the above-specified Mercury Software and its
documentation is estimated to take place in September, 2007. SAP will use
commercially reasonable efforts to cooperate with Licensee’s request to deliver
the Mercury Software and its documentation licensed under this Appendix by
making it available for download or other electronic transmission to Licensee or
by load and leave installation directly by SAP personnel on Licensee’s computers
at its location in Concord, CA.

SAP will use commercially reasonable efforts to cooperate with Licensee’s
request to deliver the MS SQL licensed under this Appendix by load and leave
installation directly by SAP personnel on Licensee’s hardware at its location
in: Concord, CA SAP will retain possession of all tangible storage media and,
upon completion of the installation process, SAP will remove the storage media
from Licensee’s premises.

 

5. MAINTENANCE FEE AND PAYMENT:

5.1 To the degree Mercury Systems, Inc. makes such services generally available
to SAP, Licensee may request and SAP shall provide maintenance service
(“Maintenance”) with respect to the Mercury Software. Maintenance currently
includes the delivery of releases and versions of the Mercury Software made
available to SAP, support via telephone, coordination of defect correction with
Mercury, and SAP’s support portal. Maintenance, from SAP, for the Mercury
Software licensed hereunder is limited to the sites previously identified in the
Agreement and related Appendices. In order to receive Maintenance hereunder,
Licensee must make all required remote support connections to each Designated
Unit, at its expense, as requested by SAP.

In the event Mercury (i) changes in any material adverse manner the nature of
Maintenance available from Mercury to SAP or (ii) does not make available to SAP
new releases and versions of the Software made available by Mercury to its
customers under direct maintenance generally, such change or non availability
shall be deemed a “Material Maintenance Change”.

5.2 Maintenance shall commence upon the first day of the month following initial
delivery of the Mercury Software. The Maintenance Fee for the Mercury Software
licensed under this Appendix is priced at the then current factor in effect
[ *320 ] multiplied by the then current Net License Fee for the licensed Mercury
Software. The current annual Maintenance Fee for the Mercury Software licensed
under this Appendix is [ *321 ].

In addition to the Maintenance Fees described above, the annual Premium Support
Service Fee is [ *322 ].

[ *323 ] provided the maintenance and support fee terms of SAP’s reseller
arrangement with Mercury remains unchanged, increases in Maintenance Fee and
Premium Support Fee per year for the Mercury Software licensed under this
Appendix shall not exceed the previous year’s maintenance fees adjusted by the
change in the [ *324 ] over the [ *325 ] month period prior to such increase in
maintenance fees, [ *326 ].

Maintenance Fees and Premium Support Fees are subject to change once during a
calendar year upon [ *327 ] prior written notice to Licensee. Maintenance fees
and Premium Support Fees set forth above do not include Taxes. Maintenance Fees
and Premium Support Fees are invoiced on an annual basis effective January 1 of
a calendar year and payable Net 30 days. Any Maintenance Fees and Premium
Support Fees due prior to January 1 are invoiced on a pro-rata basis for the
given calendar year in effect.

 

2

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

5.3 In the event Licensee elects not to commence Maintenance upon the first day
of the month following initial delivery of the Mercury Software, or Maintenance
is otherwise declined for some period of time, and is subsequently requested or
reinstated, SAP will invoice Licensee the accrued Maintenance Fees associated
with such time period [ *328 ].

5.4 In the event of a Material Maintenance Change Licensee may, at its option,
elect to terminate Maintenance immediately upon [ *329 ] written notice to SAP.
In such event, SAP will refund to Licensee a pro rata portion of the prepaid but
unearned Maintenance Fee and Premium Support Service Fee. Nothing herein
prohibits Licensee from seeking Maintenance for the Software directly with
Mercury, and SAP will not enforce any provision in any agreement with Mercury to
the contrary.

5.5 [ *330 ]

 

6. THIRD-PARTY DATABASE: Mercury QC Software licensed hereunder currently
requires a third-party database, which has been licensed hereunder as a runtime
version. Such runtime version shall be limited to Use by Licensee solely in
conjunction with Use of the Mercury QC Software licensed hereunder, and cannot
be used to run any software not licensed hereunder. In the event Licensee uses
the licensed database other than as specified above, a full license, including
programming tools provided through such third-party supplier must be licensed
directly from a third party database supplier.

 

7. LIMITATION OF LIABILITY: In no event shall SAP’s total liability for damages
[ *331 ] arising from or related to the [ *332 ] exceed an amount equal to
[ *333 ] the Net License Fee identified in Item 2 hereof.

 

8. GENERAL PROVISIONS:

8.1 Warranty. Subject to conditions and limitations [ *334 ], SAP warrants that
the Mercury Software will substantially conform to the functional specifications
contained in the Mercury Software Documentation for [ *335 ] following Delivery
(the “Warranty Period”) when Used without material alteration on the Designated
Unit(s). SAP’s warranty is subject to Licensee providing SAP necessary access,
including remote access, to the Mercury Software. Licensee shall provide SAP
with sufficient test time and support on Licensee’s Designated Unit(s) to
correct the defect.

8.2 Warranty Remedy. Licensee’s [ *336 ] remedies for any damages or loss in any
way connected with a breach of the warranty provided in Section 8.1 hereof,
whether due to [ *337 ], shall be, at [ *338 ] option, for SAP to: (i) bring the
performance of the Mercury Software into substantial compliance with the
functional specifications; or (ii) return an appropriate portion of any payment
made by Licensee with respect to the applicable portion of the Mercury Software,
not to exceed the License Fees paid under this Appendix.

8.3. Indemnification. [ *339 ] SAP shall defend and indemnify Licensee against
all costs and damages, including reasonable attorneys’ fees, reasonably incurred
by Licensee in the defense of any claim brought against Licensee in the
Territory by third parties alleging that Licensee’s Use of the Mercury Software
and Mercury Software Documentation infringes: (i) any United States patent; or
(ii) a copyright; or (iii) trade secret rights. Licensee shall promptly notify
SAP in writing of any such claim and SAP is permitted to control fully the
defense and any settlement of such claim as long as such settlement shall not
include a financial obligation on Licensee. Licensee shall cooperate fully in
the defense of such claim and may appear, at its own expense, through counsel
reasonably acceptable to SAP. If use of the most current version or release
would have avoided the infringement, any indemnification shall be conditioned on
the allegedly infringing Mercury Software and Mercury Documentation being the
most recent version or release thereof made available via Maintenance at the
time of such alleged infringement.

8.4 Sole and Exclusive Remedy. THE PROVISIONS OF SECTION 8.3 STATE THE SOLE,
EXCLUSIVE, AND ENTIRE LIABILITY OF SAP TO LICENSEE, AND IS LICENSEE’S SOLE
REMEDY, WITH RESPECT TO THE INFRINGEMENT OF THIRD-PARTY INTELLECTUAL PROPERTY
RIGHTS BY THE MERCURY SOFTWARE.

 

3

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

9. VALIDITY OF OFFER: The validity of this Appendix will expire September 30,
2007, unless sooner executed by Licensee, or extended in writing by SAP.

 

Accepted by:

    Accepted by: SAP America, Inc.     Pacer International, Inc. (SAP)    
(Licensee) By:   /s/ Charles F. Tisa     By:   /s/ Michael E. Uremovich Name:  
Charles F. Tisa     Name:   Michael E. Uremovich Title:   Vice President    
Title:   Chairman & CEO Date:   9/28/07     Date:   10/2/07

 

4

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Schedule 1 to Appendix 4

Server Information

Licensee Name:                                         

Licensee Software Recipient (“LSR”) Name:
                                        

LSR Phone Number:                                         

LSR Fax Number:                                         

LSR e-mail Address:                                         

LSR Address/server location:                                          (must
match address shown in Delivery Section (4) of this Appendix).

 

       

Name

  Date        

Title

          (Licensee)  

 

5

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Open Text Appendix

Appendix 5

effective September 30, 2007 (“Appendix”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

This Appendix is hereby annexed to and made a part of the Agreement specified
above. The following Articles and Provisions of the Agreement are specifically
incorporated herein by reference: 1 (Definitions), 2 (License Grant), 4 (Price
and Payment), 5 (Term), 6.1 (Protection of Proprietary Information), 7.2
(Express Disclaimer), 9 (Limitation of Liability), 10 (Assignment) and 11
(General Provisions). Unless stated otherwise herein, all other provisions of
the Agreement are specifically excluded with respect to this Appendix. In each
instance in which provisions of this Appendix contradict or are inconsistent
with the incorporated provisions of the Agreement, the provisions of this
Appendix shall prevail and govern.

 

1. LICENSE GRANT:

1.1 SAP Document Access by Open Text (“Open Text Software”): The software
licensed to Licensee pursuant to this Appendix consists of the Open Text
Software. Subject to the licensed Levels set forth below, only [ *340 ] are
permitted to Use the Open Text Software licensed hereunder. Such Use shall be in
accordance with their respective [ *341 ].

 

Number of [ *342 ] licensed to Use Open Text Software:

[ *343 ]

   [ *344 ]*  

[ *345 ]

   [ *346 ]**

*       [ *347 ]

  

**     [ *348 ]

  

1.2 DATABASE: MS SQL

 

2. LICENSE FEE AND PAYMENT: The Net License Fee due and payable by Licensee for
the Open Text Software licensed in Section 1 above is the amount of [ *349 ],
which amount shall be invoiced upon execution of this Appendix and is payable
[ *350 ] of the date of invoice.

In the event Licensee exceeds the License Grant specified herein, and/or
Licensee desires to expand the License Grant specified herein, Licensee agrees
to provide written notice to SAP. SAP reserves the right, subject to SAP’s right
to continue to license the Open Text Software to modify the Agreement to reflect
such increase in the License Grant, recalculate the Net License Fee and
Maintenance Fee accordingly and invoice Licensee for such increased license and
maintenance fees based on SAP’s then current pricing in effect.

In accordance with Section 3 of the Agreement, upon SAP’s reasonable request,
Licensee shall deliver to SAP a report, as defined by SAP, evidencing Licensee’s
usage of the Open Text Software licensed under this Agreement.

 

3. INSTALLATION: For the Open Text Software to be installed at a specific
Licensee and/or Affiliate site within the Territory, Licensee shall provide SAP
with written notice of the location of each computer and the number of Named
Users allocated to each such device within [ *351 ] of the use of such device.
Such notice shall be in a form materially similar to Schedule 1 attached hereto
and is to be sent to: SAP Contract Department, Attention: Director of Contracts,
3999 West Chester Pike, Newtown Square PA 19073. Licensee shall be responsible
for installation of the Open Text Software.

 

4. DELIVERY: Delivery of the above-specified Open Text Software and its
documentations is estimated to take place in September 30, 2007. SAP will use
commercially reasonable efforts to cooperate with Licensee’s request to deliver
the Software, Maintenance, and documentation licensed under this Appendix by
making it available for download or other electronic transmission to Licensee’s
location at: 2300 Clayton Road, Concord, CA 94520.

 

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

SAP will use commercially reasonable efforts to cooperate with Licensee’s
request to deliver the MS SQL licensed under this Appendix by load and leave
installation directly by SAP personnel on Licensee’s hardware at its location
in: Concord, CA SAP will retain possession of all tangible storage media and,
upon completion of the installation process, SAP will remove the storage media
from Licensee’s premises.

 

5. MAINTENANCE FEE AND PAYMENT:

5.1 To the degree Open Text GmbH makes such services generally available to SAP,
Licensee may request and SAP shall provide maintenance service (“Maintenance”)
with respect to the Open Text Software. Maintenance currently includes the
delivery of releases and versions of the Open Text Software made available to
SAP, support via telephone, coordination of defect correction with Open Text,
and SAP’s support portal. Maintenance, from SAP, for the Open Text Software
licensed hereunder is limited to the sites previously identified in the
Agreement and related Appendices. In order to receive Maintenance hereunder,
Licensee must make all required remote support connections to each Designated
Unit, at its expense, as requested by SAP.

In the event Open Text (i) changes in any material adverse manner the nature of
Maintenance available from Open Text to SAP or (ii) does not make available to
SAP new releases and versions of the Software made available by Open Text to its
customers under direct maintenance generally, such change or non availability
shall be deemed a “Material Maintenance Change”.

In the event SAP does not offer to make Maintenance of the Open Text Software
available to Licensee, and in such case to the extent SAP has the right to
provide the source code for the Open Text Software to Licensee, SAP shall
provide such Open Text source code to Licensee. SAP will use all commercially
reasonable efforts to obtain the right to provide source code for the Open Text
Software to Licensee in such event.

5.2 Maintenance shall commence on the first day of the month following initial
delivery of the Open Text Software. The Maintenance Fee for the Open Text
Software licensed under this Appendix is priced at the then current factor in
effect [ *352 ] multiplied by the then current Net License Fee for the licensed
Open Text Software. The current annual Maintenance Fee for the Open Text
Software licensed under this Appendix is [ *353 ]. Maintenance Fees are subject
to change once during a calendar year upon [ *354 ] prior written notice to
Licensee. Maintenance fees set forth above do not include Taxes. Maintenance
Fees are invoiced on an annual basis effective January 1 of a calendar year and
payable Net 30 days. Any Maintenance Fees due prior to January 1 are invoiced on
a pro-rata basis for the given calendar year in effect.

In addition to the Maintenance Fees described above, the annual Premium Support
Service Fee is [ *355 ]. Premium Support Service Fees are subject to change once
during a calendar year upon [ *356 ] prior written notice to Licensee. Premium
Support Service Fees set forth above do not include Taxes. Premium Support
Service Fees are invoiced on an annual basis effective January 1 of a calendar
year and payable Net 30 days from date of invoice. Any Premium Support Service
Fees due prior to January 1 are invoiced on a pro-rata basis for the given
calendar year in effect.

[ *357 ] provided the maintenance and support fee terms of SAP’s reseller
arrangement with Open Text remains unchanged, increases in Maintenance Fee and
Premium Support Fee per year for the Open Text Software licensed under this
Appendix shall not exceed the lesser of either: (a) the previous year’s
maintenance fees adjusted by the change in the [ *358 ] over the [ *359 ] month
period prior to such increase in maintenance fees, [ *360 ].

5.3 In the event Licensee elects not to commence Maintenance upon the first day
of the month following initial delivery of the Open Text Software, or
Maintenance is otherwise declined for some period of time, and is subsequently
requested or reinstated, SAP will invoice Licensee the accrued Maintenance Fees
associated with such time period [ *361 ].

5.4 In the event of a Material Maintenance Change Licensee may, at its option,
elect to terminate Maintenance immediately upon [ *362 ] written notice to SAP.
In such event, SAP will refund to Licensee a pro rata portion of the prepaid but
unearned Maintenance Fee and Premium Support Fee. Nothing herein prohibits
Licensee from seeking Maintenance for the Software directly with Open Text, and
SAP will not enforce any provision in any agreement with Open Text to the
contrary.

5.5 [ *363 ]

 

2

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

6. THIRD-PARTY DATABASE: Open Text Software licensed hereunder currently
requires a third-party database, which has been licensed hereunder as a runtime
version. Such runtime version shall be limited to Use by Licensee for Use of the
Open Text Software licensed hereunder.

In the event Licensee uses the licensed database other than as specified above,
a full license, including programming tools provided through such third-party
supplier must be licensed directly from a third party database supplier.

 

7. LIMITATION OF LIABILITY: In no event shall SAP’s total liability for damages
[ *364 ] arising from or related to the [ *365 ] exceed an amount equal to
[ *366 ] the Net License Fee identified in Section 2 hereof.

 

8. GENERAL PROVISIONS:

8.1 Warranty. Subject to conditions and limitations [ *367 ] SAP warrants that
the Open Text Software will substantially conform to the functional
specifications contained in the Open Text Software Documentation for [ *368 ]
following Delivery (the “Warranty Period”) when Used without material alteration
on the Designated Unit(s). SAP’s warranty is subject to Licensee providing SAP
necessary access, including remote access, to the Open Text Software. Licensee
shall provide SAP with sufficient test time and support on Licensee’s Designated
Unit(s) to correct the defect.

8.2 Warranty Remedy. Licensee’s sole and exclusive remedies for any damages or
loss in any way connected with a breach of the warranty provided in Section 8.1
hereof, whether due to SAP’s negligence or breach of any other duty, shall be,
at SAP's option, for SAP to: (i) bring the performance of the Open Text Software
into substantial compliance with the functional specifications; or (ii) return
an appropriate portion of any payment made by Licensee with respect to the
applicable portion of the Open Text Software, not to exceed the License Fees
paid under this Appendix.

8.3. Indemnification. [ *369 ] SAP shall defend and indemnify Licensee against
all costs and damages, including reasonable attorneys’ fees, reasonably incurred
by Licensee in the defense of any claim brought against Licensee in the
Territory by third parties alleging that Licensee’s Use of the Open Text
Software and Open Text Software Documentation infringes: (i) any United States
patent; or (ii) a copyright; or (iii) trade secret rights. Licensee shall
promptly notify SAP in writing of any such claim and SAP is permitted to control
fully the defense and any settlement of such claim as long as such settlement
shall not include a financial obligation on Licensee. Licensee shall cooperate
fully in the defense of such claim and may appear, at its own expense, through
counsel reasonably acceptable to SAP. If use of the most current version or
release would have avoided the infringement, any indemnification shall be
conditioned on the allegedly infringing Open Text Software and Open Text
Documentation being the most recent version or release thereof made available
via Maintenance at the time of such alleged infringement.

8.4 Sole and Exclusive Remedy. THE PROVISIONS OF SECTION 8.3 STATE THE SOLE,
EXCLUSIVE, AND ENTIRE LIABILITY OF SAP TO LICENSEE, AND IS LICENSEE'S SOLE
REMEDY AGAINST SAP, WITH RESPECT TO THE INFRINGEMENT OF THIRD-PARTY INTELLECTUAL
PROPERTY RIGHTS BY THE OPEN TEXT SOFTWARE.

 

9. OPTION FOR OPEN TEXT SOFTWARE: For a period of [ *370 ] from the effective
date of this Appendix, Licensee shall have the right upon written notice to SAP,
and subject to written appendices to be entered into by the parties, to license
additional quantities of Open Text third party software provided that SAP has
the right to license such third party software and that the pricing terms of its
reseller agreement with such third party software vendor are the same as they
are as of the date of this Appendix. The License Fees for such third party
software shall be in accordance with SAP’s list price then currently in effect,
discounted by [ *371 ]. This option is additionally contingent upon Licensee not
being in material breach of the Agreement, including being current with all
required payments, including required maintenance.

 

3

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Accepted by:

    Accepted by: SAP America, Inc.     Pacer International, Inc. (SAP)    
(Licensee) By:   /s/ Charles F. Tisa     By:   /s/ Michael E. Uremovich Name:  
Charles F. Tisa     Name:   Michael E. Uremovich Title:   Vice President    
Title:   Chairman & CEO Date:   9/28/07     Date:   10/2/07

 

4

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

Schedule 1 to Appendix 5

Designated Unit Information

 

1. Name of Licensee or Affiliate where Designated Unit is located:
_______________________________

 

2. Designated Unit(s) to be identified by Licensee to SAP in writing.

 

Type/Model No.:      Serial No.:      Location of Designated Unit:          
Telephone Number:      OpenText Software Delivery Contact Person:     

3.

 

Hardware Information

  

Operating System

  

Database*

Manufacturer

  

Model

  

Manufacturer

  

Release

  

Manufacturer

  

Release

            Oracle   

 

* Note: When Database is licensed from the vendor directly, insert P.O. Number
                    , Invoice Number                      and Date
                    

 

       

Name

  Date        

Title

          (Licensee)  

 

5

SAP AND LICENSEE CONFIDENTIAL & SUBJECT TO NON-DISCLOSURE



--------------------------------------------------------------------------------

[ * ] CERTAIN INFORMATION IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH

THE COMMISSION. CONFIDENTIAL TREATMENT

HAS BEEN REQUESTED WITH RESPECT TO

THE OMITTED PORTIONS.

 

Amendment 1

Effective October 1, 2007 (“Amendment 1”)

to

SAP AMERICA, INC. (“SAP”)

SOFTWARE LICENSE AGREEMENT effective September 30, 2007 (“Agreement”)

with

PACER INTERNATIONAL, INC. (“Licensee”)

This Amendment 1 modifies the above-referenced Agreement the parties. In each
instance in which the provision of this Amendment 1 contradict or are
inconsistent with the provisions of the Agreement, the provisions of this
Agreement 1 shall prevail and govern and the contradicted or inconsistent
provisions shall be deemed amended accordingly.

SAP and Licensee agree that the Agreement is modified as follows:

 

1. Appendix 4 effective September 30, 2007, shall be amended as follows:

 

  (a) The first paragraph of Section 5.2 shall be deleted in its entirety and
replaced with the following:

“Maintenance shall commence upon the first day of the month following initial
delivery of the Mercury Software. The Maintenance Fee for the Mercury Software
licensed under this Appendix is priced at the then current factor in effect
[ *372 ] multiplied by the then current Net License Fee for the licensed Mercury
Software. The current annual Maintenance Fee for the Mercury Software licensed
under this Appendix is [ *373 ].”

 

  (b) The second paragraph of Section 5.2 shall be deleted in its entirety and
replaced with the following:

“In addition to the Maintenance Fees described above, the annual Premium Support
Service Fee is [ *374 ].”

 

2. The first paragraph of Section 5.2 of Appendix 5 effective September 30,
2007, shall be deleted in its entirety and replaced with the following:

“Maintenance shall commence on the first day of the month following initial
delivery of the OpenText Software. The Maintenance Fee for the OpenText Software
licensed under this Appendix is priced at the then current factor in effect
[ *375 ] multiplied by the then current Net License Fee for the licensed
OpenText Software. The current annual Maintenance Fee for the OpenText Software
licensed under this Appendix is [ *376 ]. Maintenance Fees are subject to change
[ *377 ] upon [ *378 ] prior written notice to Licensee. Maintenance fees set
forth above do not include Taxes. Maintenance Fees are invoiced on an annual
basis effective January 1 of a calendar year and payable Net 30 days. Any
Maintenance Fees due prior to January 1 are invoiced on a pro-rata basis for the
given calendar year in effect.”

EXCEPT AS HEREIN PROVIDED, NONE OF THE PROVISIONS OF APPENDIX 4 OR APPENDIX 5 TO
THE AGREEMENT SHALL BE AFFECTED BY THIS AMENDMENT 1.



--------------------------------------------------------------------------------

Accepted by:

    Accepted by: SAP America, Inc.     Pacer International, Inc. (SAP)    
(Licensee) By:   /s/ Charles F. Tisa     By:   /s/ Michael E. Uremovich Title:  
Vice President     Title:   Chairman Date:   10/29/07     Date:   10/10/07

 

SAP CONFIDENTIAL